20-11563-scc        Doc 1394         Filed 07/08/21 Entered 07/08/21 22:23:26                         Main Document
                                                 Pg 1 of 73



THIS OBJECTION SEEKS TO DISALLOW, EXPUNGE, MODIFY, AND/OR
RECLASSIFY CERTAIN FILED PROOFS OF CLAIM. PARTIES RECEIVING THIS
NOTICE OF THE DEBTORS’ NINTH OMNIBUS CLAIMS OBJECTION TO PROOFS OF
CLAIM SHOULD REVIEW THE OMNIBUS OBJECTION TO SEE IF THEIR NAME(S)
AND/OR CLAIM(S) ARE LOCATED IN THE OMNIBUS OBJECTION AND/OR THE
EXHIBIT(S) AND SCHEDULE(S) ATTACHED THERETO TO DETERMINE WHETHER
THIS OBJECTION AFFECTS THEIR CLAIM(S).

IF YOU HAVE QUESTIONS, PLEASE CONTACT GRUPO AEROMÉXICO’S COUNSEL,
DAVIS POLK & WARDWELL LLP, AT aeromexicoclaims@dpw.com, RICHARD J.
STEINBERG (richard.steinberg@davispolk.com or +1-212-450-4362), OR ERIK P.
JERRARD (+1-212-450-4769).


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:                                                                 Chapter 11

GRUPO AEROMÉXICO, S.A.B. de C.V., et al.,                              Case No. 20-11563 (SCC)

                  Debtors.1                                            (Jointly Administered)


            NOTICE OF HEARING ON DEBTORS’ NINTH OMNIBUS CLAIMS
               OBJECTION TO PROOFS OF CLAIM (WRONG DEBTOR,
            INCORRECTLY CLASSIFIED, MISCLASSIFIED UNLIQUIDATED,
                NO LIABILITY, AND FOREIGN CURRENCY CLAIMS)

         PLEASE TAKE NOTICE that, on July 8, 2021, Grupo Aeroméxico, S.A.B. de C.V.

(“Grupo Aeroméxico”) and its affiliates that are debtors and debtors in possession in the above-

captioned chapter 11 cases (collectively, the “Debtors”) filed their Ninth Omnibus Claims Objection

to Proofs of Claim (Wrong Debtor, Incorrectly Classified, Misclassified Unliquidated, No Liability,

and Foreign Currency Claims) (the “Objection”) with the United States Bankruptcy Court for the

Southern District of New York (the “Bankruptcy Court”).

1
         The Debtors in these cases, along with the last four digits of each Debtor’s registration number in the applicable
         jurisdiction, are as follows: Grupo Aeroméxico, S.A.B. de C.V. 286676; Aerovías de México, S.A. de C.V.
         108984; Aerolitoral, S.A. de C.V. 217315; and Aerovías Empresa de Cargo, S.A. de C.V. 437094-1. The
         Debtors’ corporate headquarters is located at Paseo de la Reforma No. 243, piso 25 Colonia Cuauhtémoc,
         Mexico City, C.P. 06500.
20-11563-scc       Doc 1394         Filed 07/08/21 Entered 07/08/21 22:23:26                      Main Document
                                                Pg 2 of 73



        The Objection is annexed hereto as Exhibit A. The Objection requests that the Bankruptcy

Court disallow, expunge, modify, and/or reclassify one or more of your Claims2 listed on the

schedules attached to Exhibit 1 of the Objection annexed hereto on the grounds that such Claims

either: (i) have been filed against the wrong Debtor; (ii) are not entitled to the asserted status or other

priority; (iii) incorrectly state that all or a portion of the Claim is unliquidated; (iv) seek to recover

amounts for which the Debtors are not liable; and/or (v) were asserted in a currency other than

United States dollars or Mexican pesos. Any Claim that the Bankruptcy Court expunges and

disallows will be treated as if it had not been filed and you will not be entitled to any distribution on

account thereof. Any Claim that the Bankruptcy Court modifies and/or reclassifies will remain on

the Claims Register as modified and/or reclassified.

        PLEASE TAKE FURTHER NOTICE that the Court-Ordered Omnibus Claims Hearing

Procedures [ECF No. 904] (the “Omnibus Claims Hearing Procedures”), annexed hereto as

Exhibit B, apply and govern the Objection to your Proof(s) of Claim. The Omnibus Claims Hearing

Procedures provide for certain mandatory actions by a claimant within certain time periods.

Therefore, please review the Omnibus Claims Hearing Procedures carefully. Failure to comply with

the Omnibus Claims Hearing Procedures may result in the disallowance, expungement,

modification, and/or reclassification of a Proof of Claim without further notice to a claimant.

        If you do NOT oppose the disallowance, expungement, modification, and/or reclassification

of your Claim(s) listed on the schedules attached to Exhibit 1 of the Objection, then you do NOT

need to file a written response to the Objection and you do NOT need to appear at the hearing.

        If you DO oppose the disallowance, expungement, modification, and/or reclassification of

your Claim(s) listed on the schedules attached to Exhibit 1 of the Objection, then you MUST file
2
        Each capitalized term used herein but not otherwise defined herein shall have the meaning ascribed to it in the
        Objection.



                                                          2
20-11563-scc     Doc 1394      Filed 07/08/21 Entered 07/08/21 22:23:26              Main Document
                                           Pg 3 of 73



with the Bankruptcy Court and serve on the parties listed below a written response to the Objection

(a “Response”) so that it is received on or before August 9, 2021, at 4:00 p.m. (prevailing Eastern

Time) (the “Response Deadline”).

       Your Response, if any, must contain at a minimum the following: (i) a caption setting forth

the name of the Bankruptcy Court, the names of the Debtors, the case number, and title of the

Objection to which the response is directed; (ii) the name of the claimant and description of the basis

for the amount of the Claim; (iii) a concise statement setting forth the reasons why the Claim should

not be disallowed, expunged, or reclassified for the reasons set forth in the Objection, including, but

not limited to, the specific factual and legal bases upon which you will rely in opposing the

Objection; (iv) all documentation or other evidence of the Claim, to the extent not included with the

Proof of Claim previously filed with the Bankruptcy Court, upon which you will rely in opposing the

Objection; (v) the address(es) to which the Debtors must return any reply to your Response, if

different from that presented in the Proof of Claim; and (vi) the name, address, and telephone

number of the person (which may be you or your legal representative) possessing ultimate authority

to reconcile, settle, or otherwise resolve the Claim on your behalf.

       The Bankruptcy Court will consider a Response only if the Response is timely filed, served,

and received. A Response will be deemed timely filed, served, and received only if prior to the

Response Deadline, the Response is (a) filed electronically with the Bankruptcy Court on the docket

of In re Grupo Aeroméxico, S.A.B. de C.V., et al., Case No. 20-11563 (SCC), in accordance with the

Bankruptcy Court’s General Order M-399 (available on the Bankruptcy Court’s website at

http://www.nysb.uscourts.gov), by registered users of the Bankruptcy Court’s electronic case filing

system, (b) sent to the chambers of the Honorable Judge Shelley C. Chapman, United States

Bankruptcy Court, One Bowling Green, New York, New York 10004; and (c) served (via email or



                                                  3
20-11563-scc     Doc 1394      Filed 07/08/21 Entered 07/08/21 22:23:26             Main Document
                                           Pg 4 of 73



otherwise) so as to be actually received on or before the Response Deadline upon (i) Davis Polk &

Wardwell LLP, 450 Lexington Avenue, New York, New York 10017 (Attn: Timothy Graulich

(timothy.graulich@davispolk.com), Stephen D. Piraino (stephen.piraino@davispolk.com), Erik P.

Jerrard (erik.jerrard@davispolk.com), and Richard J. Steinberg (richard.steinberg@davispolk.com)),

counsel to the Debtors; and (iii) Willkie Farr & Gallagher LLP, 787 Seventh Avenue, New York,

New York 10019 (Attn: Brett H. Miller (bmiller@willkie.com), Todd M. Goren

(tgoren@willkie.com), Craig Damast (cdamast@willkie.com), and Debra M. Sinclair

(dsinclair@willkie.com)), counsel to the Official Committee of Unsecured Creditors appointed in

these cases.

       Except as otherwise permitted under the Omnibus Claims Hearing Procedures, a hearing (the

“Hearing”) will be held on August 12, 2021, at 10:00 a.m. (prevailing Eastern Time), to consider

the Objection. The Hearing will be held in the United States Bankruptcy Court for the Southern

District of New York. If you file a written Response to the Objection, you should plan to appear at

the Hearing. The Debtors, however, reserve the right to continue the Hearing on the Objection with

respect to your claim(s). If the Debtors do continue the Hearing with respect to your Claim(s), then

the Hearing will be held at a later date. If the Debtors do not continue the Hearing with respect to

your Claim(s), then the Hearing on the Objection will be conducted on the above date.

       The Debtors have the right to object to your Claim(s) listed on the schedules attached to

Exhibit 1 of the Objection (or to any other Claims you may have filed) at a later date on grounds not

asserted in the Objection unless the Bankruptcy Court disallows and expunges your Claim(s). You

will receive a separate notice of any such objections.

       Responding parties shall attend the Hearing telephonically so long as General Order M-543 is

in effect or unless otherwise ordered by the Bankruptcy Court. You may participate in the Hearing



                                                 4
20-11563-scc       Doc 1394      Filed 07/08/21 Entered 07/08/21 22:23:26                Main Document
                                             Pg 5 of 73



telephonically by making arrangements through CourtSolutions, LLC (www.court-solutions.com).

Instructions to register for CourtSolutions, LLC are attached to General Order M-543.3

         If you wish to view the complete Objection, you can do so for free at

https://dm.epiq11.com/aeromexico. CLAIMANTS SHOULD NOT CONTACT THE CLERK

OF THE BANKRUPTCY COURT TO DISCUSS THE MERITS OF THEIR CLAIMS.



Dated:     July 8, 2021
           New York, New York


                                                 DAVIS POLK & WARDWELL LLP

                                                 By: /s/ Timothy Graulich
                                                 450 Lexington Avenue
                                                 New York, New York 10017
                                                 Telephone: (212) 450-4000
                                                 Facsimile: (212) 701-5800
                                                 Marshall S. Huebner
                                                 Timothy Graulich
                                                 James I. McClammy
                                                 Stephen D. Piraino (admitted pro hac vice)

                                                 Counsel to the Debtors
                                                 and Debtors in Possession




3
         A copy of General Order M-543 can be obtained by visiting http://www.nysb.uscourts.gov/news/court-
         operations-under-exigent-circumstances-created-covid-19.



                                                     5
20-11563-scc   Doc 1394   Filed 07/08/21 Entered 07/08/21 22:23:26   Main Document
                                      Pg 6 of 73



                                    Exhibit A

                                    Objection
20-11563-scc        Doc 1394         Filed 07/08/21 Entered 07/08/21 22:23:26                      Main Document
                                                 Pg 7 of 73



DAVIS POLK & WARDWELL LLP
450 Lexington Avenue
New York, New York 10017
Telephone: (212) 450-4000
Facsimile: (212) 701-5800
Marshall S. Huebner
Timothy Graulich
James I. McClammy
Stephen D. Piraino (admitted pro hac vice)
Counsel to the Debtors
and Debtors in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:                                                              Chapter 11

GRUPO AEROMÉXICO, S.A.B. de C.V., et al.,                           Case No. 20-11563 (SCC)

                      Debtors.1                                     (Jointly Administered)


    DEBTORS’ NINTH OMNIBUS CLAIMS OBJECTION TO PROOFS OF CLAIM
       (WRONG DEBTOR, INCORRECTLY CLASSIFIED, MISCLASSIFIED
     UNLIQUIDATED, NO LIABILITY, AND FOREIGN CURRENCY CLAIMS)

                                       ***
    TO THE CLAIMANTS LISTED ON THE SCHEDULES ATTACHED TO THE PROPOSED ORDER
    (AS DEFINED HEREIN): YOUR RIGHTS MAY BE AFFECTED BY THIS OBJECTION (AS
    DEFINED HEREIN) AND BY ANY FURTHER OBJECTION(S) THAT MAY BE FILED BY THE
    DEBTORS. THE RELIEF SOUGHT HEREIN IS WITHOUT PREJUDICE TO THE DEBTORS’
    RIGHTS TO PURSUE FURTHER SUBSTANTIVE OR NON-SUBSTANTIVE OBJECTIONS
    AGAINST THE CLAIMS LISTED ON THE SCHEDULES ATTACHED TO THE PROPOSED
    ORDER. CLAIMANTS RECEIVING THIS OBJECTION SHOULD LOCATE THEIR NAMES AND
    CLAIMS ON THE SCHEDULES ATTACHED TO THE PROPOSED ORDER.
                                       ***

         Grupo Aeroméxico S.A.B. de C.V. (“Grupo Aeroméxico”) and its affiliates that are debtors

and debtors in possession in these proceedings (collectively, the “Debtors”) hereby file this Debtors’



1
         The Debtors in these cases, along with each Debtor’s registration number in the applicable jurisdiction, are as
         follows: Grupo Aeroméxico, S.A.B. de C.V. 286676; Aerovías de México, S.A. de C.V. 108984; Aerolitoral,
         S.A. de C.V. 217315; and Aerovías Empresa de Cargo, S.A. de C.V. 437094-1. The Debtors’ corporate
         headquarters is located at Paseo de la Reforma No. 243, piso 25 Colonia Cuauhtémoc, Mexico City, C.P.
         06500.
20-11563-scc      Doc 1394        Filed 07/08/21 Entered 07/08/21 22:23:26                   Main Document
                                              Pg 8 of 73



Ninth Omnibus Claims Objection to Proofs of Claim (Wrong Debtor, Incorrectly Classified,

Misclassified Unliquidated, No Liability, and Foreign Currency Claims) (the “Objection”), pursuant

to the Order Approving (I) Omnibus Claims Objection Procedures, (II) Omnibus Claims Settlement

Procedures and (III) Omnibus Claims Hearing Procedures [ECF No. 904] (the “Claims Objection

Procedures Order”). This Objection is supported by the Declaration of Ricardo Javier Sánchez

Baker in Support of the Debtors’ Ninth Omnibus Claims Objection to Proofs of Claim (Wrong

Debtor, Incorrectly Classified, Misclassified Unliquidated, No Liability, and Foreign Currency

Claims) (the “Sánchez Declaration”), attached hereto as Exhibit 2 and incorporated herein by

reference. In further support of the Objection, the Debtors respectfully state as follows:

                                              Relief Requested

        1.      By this Objection, and pursuant to sections 105 and 502 of title 11 of the United

States Code (the “Bankruptcy Code”), rule 3007 of the Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Rules”), and the Claims Objections Procedures Order, the Debtors seek entry of an

order, substantially in the form attached hereto as Exhibit 1 (the “Proposed Order” and, if entered,

the “Order”), disallowing, expunging, modifying, and/or reclassifying each of the claims identified

on the schedules attached to the Proposed Order, as set forth therein.2

                                          Jurisdiction and Venue

        2.      The United States Bankruptcy Court for the Southern District of New York (the

“Court”) has jurisdiction to consider this matter pursuant to 28 U.S.C. §§ 157 and 1334, and the

Amended Standing Order of Reference M-431, dated January 31, 2012 (Preska, C.J.). This is a core

proceeding pursuant to 28 U.S.C. § 157(b)(2) and, pursuant to Bankruptcy Rule 7008, the Debtors

consent to entry of a final order by the Court in connection with this Objection to the extent that it is


2
        The schedules attached to the Proposed Order are incorporated herein by reference.



                                                        2
20-11563-scc     Doc 1394      Filed 07/08/21 Entered 07/08/21 22:23:26             Main Document
                                           Pg 9 of 73



later determined that the Court, absent consent of the parties, cannot enter a final order or judgment

consistent with Article III of the United States Constitution.

       3.      The legal predicates for the relief requested herein are sections 105 and 502 of the

Bankruptcy Code, and Bankruptcy Rule 3007.

       4.      Venue is proper before the Court pursuant to 28 U.S.C. §§ 1408 and 1409.

                                            Background

A.     General Background

       5.      On June 30, 2020 (the “Petition Date”), the Debtors each commenced in this Court a

voluntary case (the “Chapter 11 Cases”) under chapter 11 of title 11 of the United States Code. The

Debtors are authorized to continue to operate their businesses and manage their properties as debtors

in possession pursuant to Bankruptcy Code §§ 1107(a) and 1108.

       6.      The Debtors’ Chapter 11 Cases are being jointly administered for procedural purposes

only pursuant to Bankruptcy Rule 1015(b).

       7.      On July 13, 2020, the United States Trustee formed an Official Committee of

Unsecured Creditors (the “Creditors’ Committee”) in the Chapter 11 Cases. No trustee or

examiner has been appointed in the Chapter 11 Cases.

       8.      The Court entered a (i) Final Order Authorizing (I) Debtors to Honor Prepetition

Obligations to Customers and Related Third Parties and to Otherwise Continue Customer

Programs, (II) Relief from Stay to Permit Setoff in Connection with the Customer Programs and

(III) Financial Institutions to Honor and Process Related Checks and Transfers [ECF No. 205] (the

“Customer Programs Order”); (ii) Final Order Authorizing (I) Debtors to Pay Certain Prepetition

Taxes, Governmental Assessments and Fees and (II) Financial Institutions to Honor and Process

Related Checks and Transfers on July 29, 2020 [ECF No. 206] (the “Taxes Order”); (iii) Final



                                                  3
20-11563-scc      Doc 1394        Filed 07/08/21 Entered 07/08/21 22:23:26                     Main Document
                                             Pg 10 of 73



Order Authorizing (I) Debtors to (A) Pay Prepetition Wages, Salaries, Employee Benefits and Other

Compensation and (B) Maintain Employee Benefits Programs and Pay Related Administrative

Obligations, (II) Employees and Retirees to Proceed With Outstanding Workers’ Compensation

Claims And (III) Financial Institutions to Honor and Process Related Checks and Transfers on July

30, 2020 [ECF No. 216] (the “Wages Order”); and (iv) Final Order Authorizing (I) Payment of

Certain Prepetition Claims of Critical Vendors and Foreign Vendors and (II) Financial Institutions

to Honor and Process Related Checks and Transfers on August 20, 2020 [ECF No. 309] (the

“Critical Vendors Order” and together with the Customer Programs Order, Taxes Order, and

Wages Order, the “First Day Orders”).

       9.      Detailed information regarding the Debtors’ business, capital structure, and the

circumstances leading to the commencement of these Chapter 11 Cases, is set forth in the

Declaration of Ricardo Javier Sánchez Baker in Support of the Debtors’ Chapter 11 Petitions and

First Day Pleadings [ECF No. 20], filed with the Court on the Petition Date.

B.     Claims Resolution Process in the Chapter 11 Cases

       10.     On July 2, 2020, the Court entered an Order Authorizing Debtors to Retain and

Employ Epiq Corporate Restructuring, LLC as Claims and Noticing Agent Nunc Pro Tunc to the

Petition Date [ECF No. 47], thereby appointing Epiq Corporate Restructuring, LLC (“Epiq”) as the

Debtors’ claims and noticing agent in these Chapter 11 Cases.

       11.     On August 25, 2020, the Debtors filed Grupo Aeroméxico’s schedules of assets and

liabilities and its statement of financial affairs [ECF Nos. 326–33], along with the schedules and

statements of the remaining Debtors (collectively, the “Chapter 11 Schedules” and “Statements,”

respectively).3 On December 17, 2020, the Debtors filed amendments to certain of Grupo


3
       The Chapter 11 Schedules and Statements of each Debtor were filed on their respective individual docket. See


                                                       4
20-11563-scc      Doc 1394        Filed 07/08/21 Entered 07/08/21 22:23:26                     Main Document
                                             Pg 11 of 73



Aeroméxico’s Chapter 11 Schedules [ECF Nos. 737–40], along with amendments to certain Chapter

11 Schedules of the other Debtors.4 On January 15, 2021, Grupo Aeroméxico filed additional

amendments to certain Chapter 11 Schedules [ECF Nos. 808–10].

       12.     On November 18, 2020, the Court entered an Order (I) Establishing Deadline for

Filing Proofs of Claim and Procedures Relating Thereto and (II) Approving the Form and Manner

of Notice Thereof [ECF No. 648] (the “Bar Date Order”) establishing January 15, 2021 at 5:00 p.m.

(prevailing Pacific Time) as the General Bar Date (as defined in the Bar Date Order) (the “Bar

Date”).

       13.     On December 11, 2020, Epiq duly served the Notice of Deadline Requiring Filing of

Proofs of Claim on or Before January 15, 2021 (the “Bar Date Notice”). See Bowdler Aff., ECF

No. 778. Between December 14, 2020 and December 16, 2020, the Debtors caused the Bar Date

Notice to be published in the New York Times International Edition, the New York Times, and the

Wall Street Journal. See Noblesala Aff., ECF No. 759; Noblesala Aff., ECF No. 760; Bell Aff.,

ECF No. 761.

       14.     In the ordinary course of business, the Debtors maintain books and records (the

“Book and Records”) that reflect, among other things, the Debtors’ liabilities and the amounts

thereof owed to their creditors.

       15.     The Debtors’ claims register (the “Claims Register”), prepared and maintained by

Epiq, reflects that approximately 6,053 proofs of claim (collectively, the “Proofs of Claim”) have

been filed in the Chapter 11 Cases asserting claims against the Debtors (each a “Claim,” and

       In re Aerovías de México, S.A. de C.V., No. 20-11561, ECF Nos. 6–7; In re Aerolitoral, S.A. de C.V., No. 20-
       11565, ECF Nos. 6–7; In re Aerovías Empresa de Cargo, S.A. de C.V., No. 20-11566, ECF Nos. 6–7.
4
       These amendments were filed on each Debtor’s respective individual docket. See In re Aerovías de México,
       S.A. de C.V., No. 20-11561, ECF Nos. 10–11; In re Aerolitoral, S.A. de C.V., No. 20-11565, ECF Nos. 10–11;
       In re Aerovías Empresa de Cargo, S.A. de C.V., No. 20-11566, ECF Nos. 10–11.



                                                       5
20-11563-scc     Doc 1394     Filed 07/08/21 Entered 07/08/21 22:23:26             Main Document
                                         Pg 12 of 73



collectively, the “Claims”). The Debtors and their advisors are comprehensively reviewing and

reconciling all Claims, including both the Claims listed on the Schedules (the “Scheduled Claims”)

and the Claims asserted in the Proofs of Claim (including any supporting documentation) filed in the

Chapter 11 Cases. The Debtors and their advisors are also comparing the Claims asserted in the

Proofs of Claims with the Debtors’ Books and Records to determine the validity of the asserted

Claims.

       16.     This reconciliation process includes identifying particular categories of Claims that

the Debtors believe should be reduced, reclassified, disallowed, or expunged. To avoid a possible

double recovery or otherwise improper recovery by claimants, the Debtors will continue to file

omnibus objections to such categories of Claims if and where warranted. This Objection is one such

omnibus objection.

       17.     On February 17, 2021, the Court entered the Claims Objection Procedures Order. On

March 16, 2021, the Debtors filed their First Omnibus Claims Objection to Proofs of Claim

(Satisfied Claims) [ECF No. 985], Second Omnibus Claims Objection to Proofs of Claim (Satisfied

Claims) [ECF No. 986], and Third Omnibus Claims Objection to Proofs of Claim (Amended and

Duplicate Claims) [ECF No. 987]. On April 16, 2021, the Debtors filed their Fourth Omnibus

Claims Objection to Proofs of Claim (Satisfied Claims) [ECF No. 1074] and Fifth Omnibus Claims

Objection to Proofs of Claim (Amended and Duplicate Claims) [ECF No. 1075]. The Court

subsequently entered orders granting each of these objections [ECF Nos. 1086–87, 1102, 1207–08].

On June 3, 2021, the Debtors filed their Sixth Omnibus Claims Objection to Proofs of Claim

(Satisfied Claims and Incorrectly Classified Claims) [ECF No. 1265] and Seventh Omnibus Claims

Objection to Proofs of Claim (Wrong Debtor Claims) [ECF No. 1266].




                                                 6
20-11563-scc      Doc 1394      Filed 07/08/21 Entered 07/08/21 22:23:26                Main Document
                                           Pg 13 of 73



        18.     The Debtors submit that this Objection, and the notice provided to claimants in

connection hereto, are consistent with the Claims Objection Procedures Order, the Bankruptcy Code,

and the Bankruptcy Rules.

                                            Basis for Relief

        19.     Pursuant to section 101 of the Bankruptcy Code, a creditor holds a claim against a

bankruptcy estate only to the extent that (a) it has a “right to payment” for the asserted liabilities and

(b) the claim is otherwise allowable. 11 U.S.C. §§ 101(5) and 101(10).

        20.     When asserting a claim against a bankrupt estate, a claimant must allege facts that, if

true, would support a finding that the debtor is legally liable to the claimant. See In re Lehman Bros.

Holdings, Inc., 602 B.R. 564, 574 (Bankr. S.D.N.Y. 2019); In re Int’l Match Corp., 69 F.2d 73, 76

(2d Cir. 1934) (finding that a proof of claim should at least allege facts from which legal liability can

be seen to exist). Where the claimant alleges sufficient facts to support its claim, its claim is

afforded prima facie validity. See In re Lehman Bros., 602 B.R. at 574. A party wishing to dispute

such a claim must produce evidence in sufficient force to negate the claim’s prima facie validity.

See In re Dreier LLP, 544 B.R. 760, 766 (Bankr. S.D.N.Y. 2016), aff’d, No. 08-15051 (SMB), 2016

WL 3920358 (S.D.N.Y. July 15, 2016), aff’d, 683 F. App’x 78 (2d Cir. 2017) (quoting Creamer v.

Motors Liquidation Co. GUC Trust (In re Motors Liquidation Co.), No. 12 CIV. 6074 (RJS), 2013

WL 5549643, at *3 (S.D.N.Y. Sept. 26, 2013) (in turn quoting In re Allegheny Int’l, Inc., 954 F.2d

167, 173 (3d Cir. 1992))). In practice, the objecting party must produce evidence that would refute

at least one of the allegations essential to the claim’s legal sufficiency. See In re Dreier, 544 B.R. at

766. Once the objecting party produces such evidence, the burden shifts back to the claimant to

prove the validity of his or her claim by a preponderance of the evidence. See id.




                                                    7
20-11563-scc     Doc 1394       Filed 07/08/21 Entered 07/08/21 22:23:26           Main Document
                                           Pg 14 of 73



       21.     A court should not deem a claim to be allowable if it is “unenforceable against the

debtor and property of the debtor, under any agreement or applicable law.” 11. U.S.C. § 502(b)(1).

A debtor may file an omnibus claims objection if all the claims being objected to fall under one of

several listed categories as described in the Bankruptcy Rules and the Claims Objection Procedures

Order. See Fed. R. Bankr. P. 3007(d); Claims Obj. Proc. Order, ¶ 2(a), ECF No. 904 (providing

additional bases under which the Debtors may file omnibus claim objections).

                                            Objection

A.     Wrong Debtor Claims

       22.     The Debtors object to the Claims listed on Schedule 1 to the Proposed Order as they

were each filed against the incorrect Debtor according to the Debtors’ Books and Records (the

“Wrong Debtor Claims”), and request that each Wrong Debtor Claim be modified as Claims

against the proper Debtor(s).

       23.     A court should not deem a claim to be allowable if it is “unenforceable against the

debtor and property of the debtor, under any agreement or applicable law.” 11 U.S.C. § 502(b)(1).

Moreover, the Claims Objection Procedures Order authorizes the Debtors to file omnibus claims

objections to claims “filed against…the wrong Debtor.” Claims Obj. Proc. Order, ¶ 2(a)(iii).

       24.     After analyzing each of the Wrong Debtor Claims and reviewing the Books and

Records, the Debtors have determined that the Wrong Debtor Claims have each been filed against

the incorrect Debtor. In order to preserve the integrity and accuracy of the Claims Register, and to

avoid claimants from improperly receiving recoveries on a Claim against the incorrect Debtor, the

Debtors seek to reclassify the Wrong Debtor Claims by reassigning the Claim from the Debtor

against which such Claim was originally filed to the Debtor(s) identified in the “Correct Debtor(s)”

column applicable thereto on Schedule 1 to the Proposed Order.



                                                 8
20-11563-scc      Doc 1394      Filed 07/08/21 Entered 07/08/21 22:23:26               Main Document
                                           Pg 15 of 73



B.      Incorrectly Classified Claims

        25.     The Debtors object to the Claims listed on Schedule 2 to the Proposed Order and

request that each such Claim be reclassified as set forth therein, as the claimant for each of these

Claims is not entitled to the asserted status or other priority (the “Incorrectly Classified Claims”).

        26.     The Claims Objection Procedures Order authorizes the Debtors to file omnibus claims

objections to Claims for which “[t]he claimant is not entitled to the asserted secured status or other

priority.” Claims Obj. Proc. Order, ¶ 2(a)(v). After analyzing each of the Incorrectly Classified

Claims and any documentation provided therewith, and after reviewing the Books and Records, the

Debtors have determined that each of the Incorrectly Classified Claims did not include sufficient

documentation to support the asserted status or other priority and/or asserted a status or other priority

that is not supported by the Bankruptcy Code or other applicable law. The specific basis for

objection to each Incorrectly Classified Claim is stated on Schedule 2 to the Proposed Order, in the

column labeled “Reason.”

        27.     In order to preserve the integrity and accuracy of the Claims Register, and to avoid

claimants from improperly receiving recoveries on account of the Incorrectly Classified Claims at

the expense of the Debtors and other creditors, the Debtors respectfully request that each of the

Incorrectly Classified Claims be reclassified as set forth on Schedule 2 to the Proposed Order, in the

corresponding row labeled “Modified Claim.”

C.      Misclassified Unliquidated Claims

        28.     The Debtors object to the Claims listed on Schedule 3 to the Proposed Order, each of

which asserts an amount owed and indicates that the Claim or a portion thereof is unliquidated (the

“Misclassified Unliquidated Claims”). Through this Objection, the Debtors seek to reclassify the

Misclassified Unliquidated Claims as claims for fixed amounts that are not “unliquidated.” While




                                                   9
20-11563-scc     Doc 1394      Filed 07/08/21 Entered 07/08/21 22:23:26              Main Document
                                          Pg 16 of 73



the Debtors at this time do not object to the stated amounts of such claims, the Debtors’ Books and

Records indicate that the Misclassified Unliquidated Claims are not unliquidated, nor are these

claimants owed any additional unliquidated amounts in connection with their claims.

       29.     Pursuant to the Claims Objection Procedures Order, the Debtors may file omnibus

claims objections to claims that are “inconsistent with the Debtors’ books and records” or fail to

“specify sufficiently the basis for the claim or provide sufficient supporting documentation for such

claim.” Claims Obj. Proc. Order, ¶ 2(a)(i)–(ii).

       30.     To the extent the Misclassified Unliquidated Claims assert unliquidated claims, such

amounts are inconsistent with the Debtors’ Books and Records and are not supported by sufficient

supporting documentation. In order to preserve the integrity and accuracy of the Claims Register,

and to avoid the claimants from improperly receiving additional recoveries on account of the Claim

at the expense of the Debtors and other creditors, the Debtors request that the Misclassified

Unliquidated Claims be reclassified as set forth on Schedule 3 to the Proposed Order, in the

corresponding row labeled “Modified Claim.”

D.     Wrong Debtor and Incorrectly Classified Claims

       31.     The Debtors object to the Claims listed on Schedule 4 to the Proposed Order as

(i) they were each filed against the incorrect Debtor according to the Debtors’ Books and Records

and (ii) the claimant for each of these Claims is not entitled to the asserted status or other priority

(the “Wrong Debtor and Incorrectly Classified Claims”), and request that each Wrong Debtor and

Incorrectly Classified Claim be reclassified as set forth on Schedule 4 to the Proposed Order.

       32.     After analyzing each of the Wrong Debtor and Incorrectly Classified Claims and any

documentation provided therewith, as well as reviewing the Books and Records, the Debtors have

determined that the Wrong Debtor and Incorrectly Classified Claims (i) have each been filed against



                                                   10
20-11563-scc      Doc 1394      Filed 07/08/21 Entered 07/08/21 22:23:26                Main Document
                                           Pg 17 of 73



the incorrect Debtor and (ii) did not include sufficient documentation to support the asserted status or

other priority, and/or asserted a status or other priority that is not supported by the Bankruptcy Code

or other applicable law. The specific basis for objecting to each Wrong Debtor and Incorrectly

Classified Claim with respect to prong (ii) is stated on Schedule 4 to the Proposed Order, in the

column labeled “Reason.”

        33.     In order to preserve the integrity and accuracy of the Claims Register, and to avoid

claimants from improperly receiving recoveries on a Claim against the incorrect Debtor or on

account of incorrectly classified claims at the expense of the Debtors and other creditors, the Debtors

seek to modify and reclassify the Wrong Debtor and Incorrectly Classified Claims by modifying

each such Claim as set forth on Schedule 4 to the Proposed Order, in the corresponding row labeled

“Modified Claim” so as to (i) reassign the Claim from the Debtor against which such Claim was

originally filed to the correct Debtor(s) identified therein and (ii) remove unwarranted status or

priority.

E.      Wrong Debtor, Incorrectly Classified, and Misclassified Unliquidated Claim

        34.     The Debtors object to the Claim listed on Schedule 5 to the Proposed Order as (i) it

was filed against the incorrect Debtor according to the Debtors’ Books and Records, (ii) the claimant

for this Claim is not entitled to the asserted status or other priority, and (iii) this Claim asserts that

the Claim or a portion thereof is unliquidated and the Debtors’ Books and Records indicate that the

Claim is not unliquidated (the “Wrong Debtor, Incorrectly Classified, and Misclassified

Unliquidated Claim”), and request that the Wrong Debtor, Incorrectly Classified, and Misclassified

Unliquidated Claim be modified and reclassified as set forth on Schedule 5 to the Proposed Order.

        35.     After analyzing the Wrong Debtor, Incorrectly Classified, and Misclassified

Unliquidated Claim and any documentation provided therewith, as well as reviewing the Books and



                                                   11
20-11563-scc      Doc 1394      Filed 07/08/21 Entered 07/08/21 22:23:26              Main Document
                                           Pg 18 of 73



Records, the Debtors have determined that the Wrong Debtor, Incorrectly Classified, and

Misclassified Unliquidated Claim (i) has been filed against the incorrect Debtor, (ii) did not include

sufficient documentation to support the asserted status or other priority and/or asserted a status or

other priority that is not supported by the Bankruptcy Code or other applicable law, and (iii) states a

claim for an unliquidated amount that is inconsistent with the Debtors’ Books and Records and is not

supported by sufficient supporting documentation. The specific basis for objection to the Wrong

Debtor, Incorrectly Classified, and Misclassified Unliquidated Claim with respect to prong (ii) is

stated on Schedule 5 to the Proposed Order, in the column labeled “Reason.”

        36.     In order to preserve the integrity and accuracy of the Claims Register, and to avoid a

claimant from improperly receiving a recovery on a Claim against the incorrect Debtor or on account

of incorrectly classified claims at the expense of the Debtors and other creditors, the Debtors seek to

modify and reclassify the Wrong Debtor, Incorrectly Classified, and Misclassified Unliquidated

Claim by modifying such Claim as set forth on Schedule 5 to the Proposed Order, in the

corresponding row labeled “Modified Claim” so as to (i) reassign the Claim from the Debtor against

which such Claim was originally filed to the correct Debtor(s) identified therein, (ii) remove

unwarranted status or priority, and (iii) remove any indication or classification that such Claim is

“unliquidated.”

F.      Incorrectly Classified and Misclassified Unliquidated Claims

        37.     The Debtors object to the Claims listed on Schedule 6 to the Proposed Order as (i) the

claimant for each of these Claims is not entitled to the asserted status or other priority and (ii) each

such Claim asserts that the Claim or a portion thereof is unliquidated and the Debtors’ Books and

Records indicate that the Claim is not unliquidated (the “Incorrectly Classified and Misclassified




                                                  12
20-11563-scc     Doc 1394      Filed 07/08/21 Entered 07/08/21 22:23:26             Main Document
                                          Pg 19 of 73



Unliquidated Claims”), and request that each Incorrectly Classified and Misclassified Unliquidated

Claim be reclassified as set forth on Schedule 6 to the Proposed Order.

       38.     After analyzing each of the Incorrectly Classified and Misclassified Unliquidated

Claims and any documentation provided therewith, as well as reviewing the Books and Records, the

Debtors have determined that the Incorrectly Classified and Misclassified Unliquidated Claims

(i) did not include sufficient documentation to support the asserted status or other priority and/or

asserted a status or other priority that is not supported by the Bankruptcy Code or other applicable

law and (ii) state claims for unliquidated amounts that are inconsistent with the Debtors’ Books and

Records and are not supported by sufficient supporting documentation. The specific basis for

objecting to each Incorrectly Classified and Misclassified Unliquidated Claim with respect to prong

(i) is stated on Schedule 6 to the Proposed Order, in the column labeled “Reason.”

       39.     In order to preserve the integrity and accuracy of the Claims Register, and to avoid

claimants from improperly receiving recoveries on account of incorrectly classified claims at the

expense of the Debtors and other creditors, the Debtors seek to reclassify the Incorrectly Classified

and Misclassified Unliquidated Claims by reclassifying such Claims as set forth on Schedule 6 to the

Proposed Order, in the corresponding row labeled “Modified Claim” so as to remove (i) unwarranted

status or priority and (ii) any indication or classification that such Claims are “unliquidated.”

G.     No Liability Claims

       40.     The Debtors object to the Claims listed on Schedule 7 to the Proposed Order (the “No

Liability Claims”) and request that each such Claim be disallowed and expunged in its entirety, as

such Claims seek to recover amounts for which the Debtors are not liable.

       41.     A court should not deem a claim to be allowable if it is “unenforceable against the

debtor and property of the debtor, under any agreement or applicable law.” 11 U.S.C. § 502(b)(1).



                                                 13
20-11563-scc     Doc 1394      Filed 07/08/21 Entered 07/08/21 22:23:26             Main Document
                                          Pg 20 of 73



After analyzing each of the No Liability Claims and reviewing the Books and Records, the Debtors

have determined that each of the No Liability Claims (i) fails to establish a basis for a valid claim

against the Debtors and (ii) seeks recovery for amounts for which the Debtors are not liable. The

specific basis for objection to each No Liability Claim is stated on Schedule 7 to the Proposed Order,

in the column labeled “Reason.”

       42.     In order to preserve the integrity and accuracy of the Claims Register, and to avoid

claimants from improperly receiving recoveries on account of the No Liability Claims at the expense

of the Debtors and other creditors, the Debtors respectfully request that each of the No Liability

Claims be disallowed and expunged in its entirety.

H.     Foreign Currency Claims

       43.     The Debtors object to the Claims set forth on Schedule 8 to the Proposed Order (the

“Foreign Currency Claims”) and request that each such Claim be converted to United States

dollars as set forth therein, as such Claims were asserted in a currency other than United States

dollars or Mexican pesos.

       44.     The Claims Objection Procedures Order authorizes the Debtors to file omnibus claims

objections to Claims filed in a currency other than United States dollars or Mexican Pesos. See

Claims Obj. Proc. Order, ¶ 2(a)(iv). Nonetheless, through this Objection, the Debtors are not

seeking to disallow the Foreign Currency Claims. Rather, the Debtors seek to convert such Claims

to United States dollars by first converting such Claims to Mexican pesos, and then converting each

such Claim from Mexican pesos to United States dollars, with each conversion based on the

applicable conversion rate in place on the Petition Date from Banco de Mexico (Central Bank), as

provided for in the Bar Date Order. See Bar Date Order, ¶ 8(c), n.4 (“Where a claim has been

denominated in Mexican Pesos on a Proof of Claim, the Debtors will convert such claim to one



                                                 14
20-11563-scc       Doc 1394         Filed 07/08/21 Entered 07/08/21 22:23:26                        Main Document
                                               Pg 21 of 73



calculated in legal tender of the United States based upon the conversion rate in place as of the

Petition Date from Banco de Mexico (Central Bank).”).5

        45.      Accordingly, the Debtors respectfully request that the Court modify the amount of

each of the Foreign Currency Claims to reflect a Claim in United States dollars as set forth on

Schedule 8 to the Proposed Order, in the corresponding row labeled “Modified Claim.”

                                         Separate Contested Matters

        46.      Each of the Claims and the Objection with respect thereto constitutes a separate

contested matter as contemplated by Bankruptcy Rule 9014. The Debtors request that any order

entered by this Court with respect to a request for disallowance, expungement, modification, and/or

reclassification herein shall be deemed a separate order with respect to each Claim.

                                     Response to Omnibus Objections

        47.      To contest this Objection, a claimant must file and serve a written response to this

Objection (a “Response”) so that it is received no later than the deadline set forth in the

accompanying notice (the “Response Deadline”). All Responses shall be filed electronically with

the Court on the docket of In re Grupo Aeroméxico, S.A.B. de C.V., et al., Case No. 20-11563 (SCC),

in accordance with the Court’s General Order M-399 (available on the Court’s website at

http://www.nysb.uscourts.gov), by registered users of the Court’s electronic case filing system, and

served (via email or otherwise) so as to be actually received on or before the Response Deadline

upon:




5
        Certain of the (i) Misclassified Unliquidated Claims, (ii) and Wrong Debtor and Incorrectly Classified Claims,
        and (iii) Incorrectly Classified and Misclassified Unliquidated Claims were also initially asserted in a currency
        other than United States dollars or Mexican pesos. By this Objection, and as set forth in each applicable
        schedule attached to the Proposed Order, the Debtors also seek to convert such Claims to United State dollars
        using the methodology described in this section.



                                                          15
20-11563-scc        Doc 1394    Filed 07/08/21 Entered 07/08/21 22:23:26             Main Document
                                           Pg 22 of 73



                        Davis Polk & Wardwell LLP
                        450 Lexington Avenue
                        New York, New York 10017
                        Attn: Timothy Graulich (timothy.graulich@davispolk.com)
                               Stephen D. Piraino (stephen.piraino@davispolk.com)
                               Erik P. Jerrard (erik.jerrard@davispolk.com)
                               Richard J. Steinberg (richard.steinberg@davispolk.com)
                        Counsel to the Debtors

                        -and-

                        Willkie Farr & Gallagher LLP
                        787 Seventh Avenue
                        New York, New York 10019
                        Attn: Brett H. Miller (bmiller@willkie.com)
                               Todd M. Goren (tgoren@willkie.com)
                               Craig Damast (cdamast@willkie.com)
                               Debra M. Sinclair (dsinclair@willkie.com)
                        Counsel to the Creditors’ Committee.

       48.     Every Response to this Objection must contain, at a minimum, the following

information:

               a.       A caption setting forth the name of the Bankruptcy Court, the names of the
                        Debtors, the case number, and title of the Objection to which the response is
                        directed;

               b.       The name of the claimant and a description of the basis for the amount of the
                        Claim;

               c.       A concise statement setting forth the reasons why the Claim should not be
                        disallowed, expunged, reduced, or reclassified for the reasons set forth in the
                        Objection, including, but not limited to, the specific factual and legal bases
                        upon which will be relied on in opposing the Objection;

               d.       All documentation or other evidence of the Claim, to the extent not included
                        with the Proof of Claim previously filed with the Bankruptcy Court, upon
                        which will be relied on in opposing the Objection; and

               e.       The address(es) to which the Debtors must return any reply to the Response,
                        if different from that presented in the Proof of Claim; and

               f.       The name, address, and telephone number of the person (which may be the
                        claimant or their legal representative) possessing ultimate authority to
                        reconcile, settle, or otherwise resolve the Claim on the claimant’s behalf.


                                                  16
20-11563-scc     Doc 1394       Filed 07/08/21 Entered 07/08/21 22:23:26              Main Document
                                           Pg 23 of 73




        49.     If a claimant fails to file and serve a timely Response by the Response Deadline, the

Debtors may present to the Court an appropriate order disallowing, expunging, modifying and/or

reclassifying their Claim(s), without further notice or a hearing.

                                       Reservation of Rights

        50.     The Debtors expressly reserve the right to amend, modify, or supplement this

Objection, including, without limitation, to modify the currency associated with each Claim set forth

on the schedule(s) attached to the Proposed Order. The Debtors further reserve their right to object

to each of the: (i) Wrong Debtor Claims; (ii) the Incorrectly Classified Claims; (iii) the Misclassified

Unliquidated Claims; (iv) the Wrong Debtor Claims and Incorrectly Classified Claims; (v) the

Wrong Debtor, Incorrectly Classified, and Misclassified Unliquidated Claim; (vi) the Incorrectly

Classified and Misclassified Unliquidated Claims; (vii) the No Liability Claims; and (viii) the

Foreign Currency Claims on any other grounds that the Debtors discover or elect to pursue, unless

such Claims are disallowed and expunged from the Claims Register. The Debtors reserve their right

to assert substantive and/or one or more additional non-substantive objections to the Claims at a later

time.

        51.     Notwithstanding anything contained in this Objection, or the exhibits or schedules

attached hereto, nothing herein shall be construed as a waiver of any rights that the Debtors may

have to (i) commence avoidance actions under the applicable sections of the Bankruptcy Code,

including, but not limited to, sections 547 and 548 of the Bankruptcy Code, against the claimants

subject to this Objection, (ii) enforce the Debtors’ rights of setoff against the claimants relating to

such avoidance actions, or (iii) seek disallowance pursuant to section 502(d) of the Bankruptcy Code

of Claims of the claimants that are subject to such avoidance actions.




                                                  17
20-11563-scc       Doc 1394    Filed 07/08/21 Entered 07/08/21 22:23:26              Main Document
                                          Pg 24 of 73



                                               Notice

       52.     Notice of this Objection will be given to (i) the United States Trustee for the Southern

District of New York; (ii) each of the parties listed on the schedules attached to the Proposed Order;

(iii) each of the parties listed in paragraph 2(h) of the Claims Objection Procedures Order; and

(iv) all parties requesting notice pursuant to Bankruptcy Rule 2002. The Debtors submit that, under

the circumstances, no other or further notice is required.

                                         No Prior Request

       53.     The Debtors have not previously sought the relief requested herein from the Court or

any other court.

                           [Remainder of Page Intentionally Left Blank]




                                                 18
20-11563-scc     Doc 1394     Filed 07/08/21 Entered 07/08/21 22:23:26            Main Document
                                         Pg 25 of 73



                 WHEREFORE, the Debtors respectfully request entry of the Proposed Order,

  substantially in the form attached hereto as Exhibit 1, granting the relief requested herein, and

  such other and further relief as the Court deems just and proper.


Dated:   July 8, 2021
         New York, New York

                                             DAVIS POLK & WARDWELL LLP

                                             By: /s/ Timothy Graulich

                                             450 Lexington Avenue
                                             New York, New York 10017
                                             Telephone: (212) 450-4000
                                             Facsimile: (212) 701-5800
                                             Marshall S. Huebner
                                             Timothy Graulich
                                             James I. McClammy
                                             Stephen D. Piraino (admitted pro hac vice)



                                             Counsel to the Debtors
                                             and Debtors in Possession




                                                19
20-11563-scc   Doc 1394   Filed 07/08/21 Entered 07/08/21 22:23:26   Main Document
                                     Pg 26 of 73



                             Exhibit 1 to Objection

                                 Proposed Order
20-11563-scc        Doc 1394         Filed 07/08/21 Entered 07/08/21 22:23:26                      Main Document
                                                Pg 27 of 73



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:                                                              Chapter 11

GRUPO AEROMÉXICO, S.A.B. de C.V., et al.,                           Case No. 20-11563 (SCC)

                      Debtors.1                                     (Jointly Administered)


              ORDER GRANTING DEBTORS’ NINTH OMNIBUS CLAIMS
               OBJECTION TO PROOFS OF CLAIM (WRONG DEBTOR,
                  INCORRECTLY CLASSIFIED, MISCLASSIFIED
         UNLIQUIDATED, NO LIABILITY, AND FOREIGN CURRENCY CLAIMS)

         Upon the objection (the “Objection”)2 of the above-captioned Debtors, pursuant to sections

105 and 502 of the Bankruptcy Code and Bankruptcy Rule 3007, seeking to (i) modify and/or

reclassify the Claims identified on Schedule 1, Schedule 2, Schedule 3, Schedule 4, Schedule 5,

Schedule 6, Schedule 8 attached hereto, as described therein, and (ii) disallow and expunge the

Claims identified on Schedule 7 attached hereto; and upon the Sánchez Declaration, attached to the

Objection as Exhibit 2; and the Court having jurisdiction to consider the matters raised in the

Objection pursuant to 28 U.S.C. § 1334 and the Amended Standing Order of Reference M-431, dated

January 31, 2012 (Preska, C.J.); and the Court having authority to hear the matters raised in the

Objection pursuant to 28 U.S.C. § 157; and venue being proper before this Court pursuant to 28

U.S.C. § § 1408 and 1409; and consideration of the Objection and the relief requested therein being

a core proceeding that the Court can determine pursuant to 28 U.S.C. § 157(b)(2); and due and

1
         The Debtors in these cases, along with each Debtor’s registration number in the applicable jurisdiction, are as
         follows: Grupo Aeroméxico, S.A.B. de C.V. 286676; Aerovías de México, S.A. de C.V. 108984; Aerolitoral,
         S.A. de C.V. 217315; and Aerovías Empresa de Cargo, S.A. de C.V. 437094-1. The Debtors’ corporate
         headquarters is located at Paseo de la Reforma No. 243, piso 25 Colonia Cuauhtémoc, Mexico City, C.P.
         06500.
2
         Each capitalized term used herein but not otherwise defined herein shall have the meaning ascribed to it in the
         Objection.
20-11563-scc      Doc 1394       Filed 07/08/21 Entered 07/08/21 22:23:26                Main Document
                                            Pg 28 of 73



proper notice of the Objection and opportunity for a hearing on the Objection having been given to

the parties listed therein, and it appearing that no other or further notice need be provided; and the

Court having reviewed and considered the Objection; and the Court having the opportunity to hold a

hearing on the Objection; and the Court having determined that the legal and factual bases set forth

in the Objection establish just cause for the relief granted herein; and the Court having found that the

relief granted herein being in the best interests of the Debtors, their creditors, and all other parties in

interest; and upon all of the proceedings had before the Court; and after due deliberation and

sufficient cause appearing therefor,

IT IS HEREBY ORDERED THAT:

        1.      The Objection is hereby granted as set forth herein.

        2.      The Wrong Debtor Claims identified on Schedule 1 annexed hereto are hereby

modified as described therein such that each Wrong Debtor Claim is hereby reassigned from the

Debtor against which such Claim was originally filed to the Debtor(s) identified in the column

labeled “Correct Debtor(s)” applicable thereto on Schedule 1.

        3.      The Incorrectly Classified Claims identified on Schedule 2 annexed hereto are hereby

reclassified as described in the corresponding row labeled “Modified Claim” on Schedule 2 and

shall not be considered administrative, secured, and/or priority status claims, as applicable, for any

purpose in the Chapter 11 Cases, except as provided on Schedule 2.

        4.      The Misclassified Unliquidated Claims identified on Schedule 3 annexed hereto are

hereby reclassified as described in the corresponding row labeled “Modified Claim” on Schedule 3

and shall not be considered unliquidated claims for any purpose in the Chapter 11 Cases.

        5.      The Wrong Debtor and Incorrectly Classified Claims identified on Schedule 4

annexed hereto are hereby modified and reclassified as described in the corresponding row labeled



                                                    2
20-11563-scc     Doc 1394      Filed 07/08/21 Entered 07/08/21 22:23:26              Main Document
                                          Pg 29 of 73



“Modified Claim” on Schedule 4 and (i) shall be reassigned from the Debtor against which such

Claim was originally filed to the Debtor(s) identified therein in the row labeled “Modified Claim”

and (ii) shall not be considered administrative, secured, and/or priority status claims, as applicable,

for any purpose in the Chapter 11 Cases, except as provided on Schedule 4.

       6.      The Wrong Debtor, Incorrectly Classified, and Misclassified Unliquidated Claim

identified on Schedule 5 annexed hereto is hereby modified and reclassified as described in the

corresponding row labeled “Modified Claim” on Schedule 5 and (i) shall be reassigned from the

Debtor against which such Claim was originally filed to the Debtor identified therein in the row

labeled “Modified Claim,” (ii) shall not be considered administrative, secured, and/or priority status

claims, as applicable, for any purpose in the Chapter 11 Cases, except as provided on Schedule 5

and (iii) shall not be considered an unliquidated claim for any purpose in the Chapter 11 Cases.

       7.      The Incorrectly Classified and Misclassified Unliquidated Claims identified on

Schedule 6 annexed hereto are hereby reclassified as described in the corresponding row labeled

“Modified Claim” on Schedule 6 and shall not be considered (i) administrative, secured, and/or

priority status claims, as applicable, for any purpose in the Chapter 11 Cases, except as provided on

Schedule 6 and (ii) unliquidated claims for any purpose in the Chapter 11 Cases.

       8.      The No Liability Claims identified on Schedule 7 annexed hereto are hereby

disallowed and expunged in their entirety.

       9.      The Foreign Currency Claims identified on Schedule 8 annexed hereto are hereby

modified as described in the corresponding row labeled “Modified Claim” on Schedule 8.

       10.     All Claims listed on the schedules annexed hereto which were not asserted in United

States dollars are hereby modified to be Claims listed in United States dollars, as described in the

respective schedules attached hereto.



                                                  3
20-11563-scc     Doc 1394      Filed 07/08/21 Entered 07/08/21 22:23:26             Main Document
                                          Pg 30 of 73



         11.   This Order shall be deemed a separate Order with respect to each of the Claims

identified on the schedules annexed hereto. Any stay of this Order pending appeal by any claimants

whose Claims are subject to this Order shall only apply to the contested matter that involves such

claimant and shall not act to stay the applicability and/or finality of this Order with respect to the

other contested matters listed in the Objection or this Order.

         12.   The Debtors, Epiq Corporate Restructuring, LLC, and the Clerk of this Court are

authorized to take, or refrain from taking, any action necessary or appropriate to implement the terms

of, and the relief granted in, this Order without seeking further order of the Court.

         13.   Notwithstanding any Bankruptcy Rule, the Local Bankruptcy Rules for the Southern

District of New York, or otherwise, the terms and conditions of this Order shall be immediately

effective and enforceable upon its entry.

         14.   This Court shall retain jurisdiction to hear and determine all matters arising from,

arising under, or related to the Chapter 11 Cases, to the fullest extent permitted by law, including,

without limitation, to enforce this Order.



Dated:    _____________, 2021
          New York, New York


                                                  THE HONORABLE SHELLEY C. CHAPMAN
                                                  UNITED STATES BANKRUPTCY JUDGE




                                                  4
20-11563-scc   Doc 1394   Filed 07/08/21 Entered 07/08/21 22:23:26   Main Document
                                     Pg 31 of 73



                          Schedule 1 to Proposed Order

                             Wrong Debtor Claims
                                     20-11563-scc            Doc 1394          Filed 07/08/21 Entered 07/08/21 22:23:26                              Main Document
9th Omnibus Claims Objection                                                              Pg 32 of 731
                                                                                          Schedule                                                               In re: GRUPO AEROMEXICO, S.A.B. de C.V., et al.
                                                                                                                                                                      Case No 20-11563 (SCC) Jointly Administered

                                                                                        Wrong Debtor Claims

Ref                   Claim #     Transferred   Name and Address of Claimant    Wrong Debtor       Correct Debtor(s)      Secured   Administrative    Priority      Unsecured           Total        Unliquidated
 1                      45            No        255 NORTH SAM HOUSTON               Grupo          Aerolitoral, S.A. de     0.00         0.00           0.00        48,829.36      48,829.36 USD          No
                                                HOTEL LLC                        Aeroméxico,              C.V.
       Date Filed:   8/10/2020                  C/O DRIFTWOOD                   S.A.B. de C.V.
                                                HOSPITALITY
                                                MANAGEMENT LLC
                                                11770 N US HWY 1, STE 202
                                                NORTH PALM BEACH FL
                                                33408
 2                      190           No        ABBY'S AIRCRAFT                     Grupo            Aerovías de            0.00         0.00           0.00          795.96         795.96 USD          No
                                                CATERING SERVICE                 Aeroméxico,        México, S.A. de
       Date Filed:   12/28/2020                 2700 GREENS RD, STE J500        S.A.B. de C.V.          C.V.
                                                HOUSTON TX 77032
 3                      174           No        AIR CREW TRANSPORT INC              Grupo            Aerovías de            0.00         0.00           0.00         4,850.00       4,850.00 USD         No
                                                150 DAVIE BLVD, STE 401          Aeroméxico,        México, S.A. de
       Date Filed:   12/21/2020                 FORT LAUDERDALE FL              S.A.B. de C.V.          C.V.
                                                33316
 4                      682           No        AIRPORT TERMINAL                    Grupo            Aerovías de            0.00         0.00           0.00        330,559.03       330,559.03          No
                                                SERVICES CANADIAN CO             Aeroméxico,        México, S.A. de                                                                     USD
       Date Filed:   1/26/2021                  7700 FORSYTH BLVD, STE          S.A.B. de C.V.          C.V.
                                                1800
                                                SAINT LOUIS MO 63105
 5                     10290          No        AMAZON                              Grupo            Aerovías de            0.00         0.00           0.00        31,489.87      31,489.87 USD         No
                                                ATTN DANIELLE LAPLANTE           Aeroméxico,        México, S.A. de
       Date Filed:   10/26/2020                 202 WESTLAKE AVE N              S.A.B. de C.V.          C.V.
                                                SEATTLE WA 98109
 6                     10167          No        BACHUS & SON INC               Aerovias Empresa      Aerovías de            0.00         0.00           0.00         1,000.00       1,000.00 USD         No
                                                D/B/A YARDSTORE                de Cargo, S.A. de    México, S.A. de
       Date Filed:   8/17/2020                  725 E CENTRAL AVE                    C.V.               C.V.
                                                WICHITA KS 67202
 7                      47            No        CENTRAL TELEPHONE                   Grupo            Aerovías de            0.00         0.00           0.00          237.34         237.34 USD          No
                                                COMPANY - NEVADA                 Aeroméxico,        México, S.A. de
       Date Filed:    8/6/2020                  D/B/A CENTRUYLINK               S.A.B. de C.V.          C.V.
                                                COMMUNICATIONS LLC
                                                ATTN LEGAL BKY
                                                1025 EL DORADO BLVD
                                                BROOMFIELD CO 80021
 8                     10662          No        CITY OF AUSTIN, TEXAS          Aerolitoral, S.A.     Aerovías de            0.00         0.00           0.00        147,563.47       147,563.47          No
                                                C/O KAPLAN KIRSCH &                de C.V.          México, S.A. de                                                                     USD
       Date Filed:   12/24/2020                 ROCKWELL                                                C.V.
                                                ATTN STEVEN OSIT
                                                1675 BROADWAY, STE 2300
                                                DENVER CO 80202
 9                     10631          No        COOP TAXI DE L'OUEST                Grupo            Aerovías de            0.00         0.00           0.00          101.68         101.68 USD          No
                                                570 MARSHALL                     Aeroméxico,        México, S.A. de
       Date Filed:   12/23/2020                 DORVAL QC H9P 1C9               S.A.B. de C.V.          C.V.
                                                CANADA


                                                                                                                                                                                                           Page 1
                                     20-11563-scc            Doc 1394          Filed 07/08/21 Entered 07/08/21 22:23:26                           Main Document
9th Omnibus Claims Objection                                                              Pg 33 of 731
                                                                                          Schedule                                                            In re: GRUPO AEROMEXICO, S.A.B. de C.V., et al.
                                                                                                                                                                   Case No 20-11563 (SCC) Jointly Administered

                                                                                       Wrong Debtor Claims

Ref                   Claim #     Transferred   Name and Address of Claimant   Wrong Debtor     Correct Debtor(s)      Secured   Administrative    Priority      Unsecured           Total        Unliquidated
10                      261           No        DUNBAR SECURITY                    Grupo          Aerovías de            0.00         0.00           0.00          109.08         109.08 USD           No
                                                PRODUCTS INC                    Aeroméxico,      México, S.A. de
       Date Filed:   1/11/2021                  8525 KELSO DR, STE L           S.A.B. de C.V.         C.V.
                                                ESSEX MD 21221
11                      713           No        DUTRIZ HERMANOS SA DE              Grupo          Aerovías de            0.00         0.00         739.00            0.00         739.00 USD          No
                                                CV                              Aeroméxico,      México, S.A. de
       Date Filed:    3/4/2021                  BOULEVARD SANTA ELENA,         S.A.B. de C.V.        C.V.
                                                CALLE CONCHAGUA E
                                                IZALCO
                                                ANTIGUO CUSCATLAN LA
                                                LIBERTAD 1511
                                                EL SALVADOR
12                      265           No        EDEN SPRINGS NEDERLAND             Grupo          Aerovías de            0.00         0.00           0.00          499.14         499.14 USD          No
                                                BV                              Aeroméxico,      México, S.A. de
       Date Filed:   1/11/2021                  EDELGASSTRAAT 50               S.A.B. de C.V.        C.V.
                                                ZOETERMEER 2-718SX
                                                THE NETHERLANDS
13                      379           No        FORMULARIOS DE MEXICO              Grupo          Aerovías de            0.00         0.00           0.00         6,468.60       6,468.60 USD         No
                                                SA DE CV                        Aeroméxico,      México, S.A. de
       Date Filed:   1/14/2021                  33 AZTECAS                     S.A.B. de C.V.        C.V.
                                                NAUCALPAN DE JUAREZ
                                                EDOMEX 53150
                                                MEXICO
14                     10472          No        GREENON CO LTD                     Grupo          Aerovías de            0.00         0.00           0.00         1,830.16       1,830.16 USD         No
                                                ROOM 506, 57-5, YANGSAN-        Aeroméxico,      México, S.A. de
       Date Filed:   12/15/2020                 RO                             S.A.B. de C.V.        C.V.
                                                YEONGDEUNGPO-GU
                                                SEOUL 07271
                                                REPUBLIC OF KOREA
15                     10023          No        GRUPO PRONAIN SA DE CV             Grupo          Aerovías de            0.00      11,380.25         0.00            0.00       11,380.25 USD         No
                                                AV LAS ROSAS, INT 71,           Aeroméxico,      México, S.A. de
       Date Filed:   7/20/2020                  CASA 3                         S.A.B. de C.V.        C.V.
                                                COL AMPLIACION EL
                                                TRIUNFO
                                                DEL IZTAPALAPA
                                                CDMX 09438
                                                MEXICO
16                     12753          No        HANAMI RESTAURANTS INC             Grupo          Aerovías de            0.00         0.00           0.00         1,508.26       1,508.26 USD         No
                                                PO BOX 32307 RPO YVR            Aeroméxico,      México, S.A. de
       Date Filed:   1/11/2021                  TERMINAL                       S.A.B. de C.V.        C.V.
                                                RICHMOND BC V7B 1W2
                                                CANADA
17                      116           No        HEICO COMPONENT REPAIR             Grupo        Aerolitoral, S.A. de     0.00         0.00           0.00         7,708.13       7,708.13 USD         No
                                                GROUP                           Aeroméxico,            C.V.
       Date Filed:   10/26/2020                 7875 NW 64TH ST                S.A.B. de C.V.
                                                MIAMI FL 33166



                                                                                                                                                                                                        Page 2
                                     20-11563-scc            Doc 1394          Filed 07/08/21 Entered 07/08/21 22:23:26                        Main Document
9th Omnibus Claims Objection                                                              Pg 34 of 731
                                                                                          Schedule                                                         In re: GRUPO AEROMEXICO, S.A.B. de C.V., et al.
                                                                                                                                                                Case No 20-11563 (SCC) Jointly Administered

                                                                                       Wrong Debtor Claims

Ref                   Claim #     Transferred   Name and Address of Claimant   Wrong Debtor     Correct Debtor(s)   Secured   Administrative    Priority      Unsecured           Total        Unliquidated
18                      660           No        HOGAN WINGS LIMITED                Grupo          Aerovías de         0.00         0.00           0.00         3,921.25       3,921.25 USD          No
                                                ATTN PATRICK CHENG              Aeroméxico,      México, S.A. de
       Date Filed:   1/19/2021                  1408 LIPPO SUN PLAZA, 28       S.A.B. de C.V.         C.V.
                                                CANTON RD
                                                TST, KOWLOON
                                                HONG KONG
                                                HONG KONG
19                      469           No        HOLMAN FENWICK WILLAN              Grupo          Aerovías de         0.00         0.00           0.00        33,430.00      33,430.00 USD         No
                                                LLP (HFW LLP)                   Aeroméxico,      México, S.A. de
       Date Filed:   1/14/2021                  AVENUE LOUISE 326 BOX 19       S.A.B. de C.V.        C.V.
                                                IXELLES 1050
                                                BELGIUM
20                      83            No        JET AIRWAYS OF THE                 Grupo        Aerovias Empresa      0.00         0.00           0.00        27,877.00      27,877.00 USD         No
                                                UNITED STATES INC               Aeroméxico,     de Cargo, S.A. de
       Date Filed:   8/12/2020                  ATTN TAMMY ZWICKI              S.A.B. de C.V.         C.V.
                                                1411 W 190TH ST, STE 100
                                                GARDENA CA 90248
21                     10387          No        LOS ANGELES WEST                   Grupo          Aerovías de         0.00         0.00           0.00        34,320.23      34,320.23 USD         No
                                                TERMINAL FUEL CORP              Aeroméxico,      México, S.A. de
       Date Filed:   12/11/2020                 C/O SHERMAN & HOWARD           S.A.B. de C.V.        C.V.
                                                LLC
                                                ATTN SAM BALLINGRUD,
                                                ESQ
                                                633 17TH ST, STE 3000
                                                DENVER CO 80202
22                     14132          No        MBI BAGGAGE DELIVERY               Grupo          Aerovías de         0.00         0.00           0.00         4,048.00       4,048.00 USD         No
                                                SERVICE & STORAGE               Aeroméxico,      México, S.A. de
       Date Filed:   1/14/2021                  ATTN ANNA DAVITIAN             S.A.B. de C.V.        C.V.
                                                2360 JUPITER DR
                                                LOS ANGELES CA 90046
23                     11615          No        MICHIGAN BELL                      Grupo          Aerovías de         0.00         0.00           0.00         2,912.22       2,912.22 USD         No
                                                TELEPHONE COMPANY               Aeroméxico,      México, S.A. de
       Date Filed:    1/4/2021                  C/O AT&T SERVICES INC          S.A.B. de C.V.        C.V.
                                                ATTN KAREN A
                                                CAVAGNARO, LEAD
                                                PARALEGAL
                                                1 AT&T WAY, RM 3A104
                                                BEDMINSTER NJ 07921
24                     10003          No        MILWAUKEE COUNTY                   Grupo          Aerovías de         0.00         0.00           0.00         1,102.40       1,102.40 USD         No
                                                AIRPORT DIVISION                Aeroméxico,      México, S.A. de
       Date Filed:   7/14/2020                  C/O GENERAL MITCHELL           S.A.B. de C.V.        C.V.
                                                INT'L AIRPORT
                                                ATTN TAMARA WICK
                                                5300 S HOWELL AVE
                                                MILWAUKEE WI 53207




                                                                                                                                                                                                     Page 3
                                     20-11563-scc            Doc 1394          Filed 07/08/21 Entered 07/08/21 22:23:26                           Main Document
9th Omnibus Claims Objection                                                              Pg 35 of 731
                                                                                          Schedule                                                            In re: GRUPO AEROMEXICO, S.A.B. de C.V., et al.
                                                                                                                                                                   Case No 20-11563 (SCC) Jointly Administered

                                                                                       Wrong Debtor Claims

Ref                   Claim #     Transferred   Name and Address of Claimant   Wrong Debtor     Correct Debtor(s)      Secured   Administrative    Priority      Unsecured           Total        Unliquidated
25                     14362          No        MISTERFLY                          Grupo          Aerovías de            0.00         0.00           0.00         3,035.40       3,035.40 USD          No
                                                25, RUE DE PONTHIEU             Aeroméxico,      México, S.A. de
       Date Filed:   1/15/2021                  PARIS FR 75008                 S.A.B. de C.V.         C.V.
                                                FRANCE
26                     11616          No        PACIFIC BELL TELEPHONE             Grupo        Aerovias Empresa         0.00         0.00           0.00         2,666.24       2,666.24 USD         No
                                                COMPANY                         Aeroméxico,     de Cargo, S.A. de
       Date Filed:    1/4/2021                  C/O AT&T SERVICES INC          S.A.B. de C.V.         C.V.
                                                ATTN KAREN A
                                                CAVAGNARO, LEAD
                                                PARALEGAL
                                                1 AT&T WAY, RM 3A104
                                                BEDMINSTER NJ 07921
27                     10380          No        PAN AMERICAN TOOL                  Grupo          Aerovías de            0.00         0.00           0.00          277.00         277.00 USD          No
                                                CORPORATION                     Aeroméxico,      México, S.A. de
       Date Filed:   12/11/2020                 5990 NW 31ST AVENUE            S.A.B. de C.V.        C.V.
                                                FORT LAUDERDALE FL
                                                33309
28                      31            No        PORT AUTHORITY OF NY &             Grupo          Aerovías de            0.00         0.00           0.00        195,904.71       195,904.71          No
                                                NJ, THE                         Aeroméxico,      México, S.A. de                                                                     USD
       Date Filed:   7/16/2020                  ATTN PORT AUTHORITY            S.A.B. de C.V.        C.V.
                                                LAW DEPT
                                                4 WORLD TRADE CENTER
                                                150 GREENWICH ST, 24TH FL
                                                NEW YORK NY 10007
29                     20167          No        POSADA DEL SOL SA                  Grupo        Aerolitoral, S.A. de     0.00         0.00           0.00        15,277.56      15,277.56 USD         Yes
                                                KM 9 1/2 CARRETERA              Aeroméxico,            C.V.
       Date Filed:    1/4/2021                  NORTE                          S.A.B. de C.V.
                                                MANAGUA NI 11052
                                                NICARAGUA
30                      43            No        RESIDENCE INN LV,                  Grupo          Aerovías de            0.00         0.00           0.00        48,666.84      48,666.84 USD         No
                                                HENDERSON/GREEN                 Aeroméxico,      México, S.A. de
       Date Filed:   8/10/2020                  VALLEY                         S.A.B. de C.V.        C.V.
                                                ATTN WENDY MOLTON
                                                2190 OLYMPIC AVE
                                                HENDERSON NV 89014
31                     11984          No        RICOHJIMUKI CO LTD                 Grupo          Aerovías de            0.00         0.00           0.00          333.92         333.92 USD          Yes
                                                CHITYODA KU                     Aeroméxico,      México, S.A. de
       Date Filed:    1/6/2021                  KANDAZINBOCHO 1-44-2           S.A.B. de C.V.        C.V.
                                                KANDA TNK BUILDING
                                                TOKYO 101-0051
                                                JAPAN




                                                                                                                                                                                                        Page 4
                                      20-11563-scc            Doc 1394          Filed 07/08/21 Entered 07/08/21 22:23:26                           Main Document
9th Omnibus Claims Objection                                                               Pg 36 of 731
                                                                                           Schedule                                                            In re: GRUPO AEROMEXICO, S.A.B. de C.V., et al.
                                                                                                                                                                    Case No 20-11563 (SCC) Jointly Administered

                                                                                        Wrong Debtor Claims

Ref                  Claim #       Transferred   Name and Address of Claimant   Wrong Debtor     Correct Debtor(s)      Secured   Administrative    Priority      Unsecured           Total        Unliquidated
32                      7              No        SEAL DYNAMICS LLC                  Grupo          Aerovías de            0.00         0.00           0.00        126,524.04       126,524.04           No
                                                 2 ADAMS AVE                     Aeroméxico,      México, S.A. de                                                                     USD
       Date Filed:   7/9/2020                    HAUPPAUGE NY 11788-1178        S.A.B. de C.V.         C.V.

                                                                                                 Aerolitoral, S.A. de     0.00         0.00           0.00          16,548        16,548 USD           No
                                                                                                        C.V.


33                    11613            No        SOUTHWESTERN BELL                  Grupo        Aerovias Empresa         0.00         0.00           0.00         5,285.99       5,285.99 USD         No
                                                 TELEPHONE COMPANY               Aeroméxico,     de Cargo, S.A. de
       Date Filed:   1/4/2021                    C/O AT&T SERVICES INC          S.A.B. de C.V.         C.V.
                                                 ATTN KAREN A
                                                 CAVAGNARO, LEAD
                                                 PARALEGAL
                                                 1 AT&T WAY, RM 3A104
                                                 BEDMINSTER NJ 07921
34                      42             No        TBITEC                             Grupo          Aerovías de            0.00         0.00           0.00        108,162.93       108,162.93          No
                                                 380 WOLD WAY, BOX S-18          Aeroméxico,      México, S.A. de                                                                     USD
       Date Filed:   8/6/2020                    LOS ANGELES CA 90045           S.A.B. de C.V.        C.V.


35                      81             No        TRAVELODGE HOTEL BY                Grupo          Aerovías de            0.00         0.00           0.00         1,646.96       1,646.96 USD         No
                                                 WYNDHAM                         Aeroméxico,      México, S.A. de
       Date Filed:   9/8/2020                    MONTREAL AIRPORT               S.A.B. de C.V.        C.V.
                                                 7300 CH DE LA COTE-DE-
                                                 LIESSE
                                                 SAINT-LAURENT QC H4T 1E7
                                                 CANADA
36                     718             No        VIM GROUP BRAND                    Grupo          Aerovías de            0.00         0.00           0.00         1,227.00       1,227.00 USD         No
                                                 IMPLEMENTATION BV               Aeroméxico,      México, S.A. de
       Date Filed:   3/12/2021                   HAZEMEYERSTRAAT 800            S.A.B. de C.V.        C.V.
                                                 HENGELO NL 7555 RJ
                                                 THE NETHERLANDS
37                     248             No        WORD FACTOR S C                    Grupo          Aerovías de            0.00         0.00           0.00        28,188.63      28,188.63 USD         No
                                                 INSURGENTES SUR 859, STE        Aeroméxico,      México, S.A. de
       Date Filed:   1/7/2021                    200                            S.A.B. de C.V.        C.V.
                                                 COL NAPOLES
                                                 DEL BENITO JUAREZ
                                                  03810
                                                 MEXICO



                                 Wrong Debtor Claim Totals:           Count:        USD                  37              0.00       11,380.25       739.00       1,244,906.39     1,257,025.64




                                                                                                                                                                                                         Page 5
20-11563-scc   Doc 1394   Filed 07/08/21 Entered 07/08/21 22:23:26   Main Document
                                     Pg 37 of 73



                          Schedule 2 to Proposed Order

                          Incorrectly Classified Claims
                                      20-11563-scc              Doc 1394        Filed 07/08/21 Entered 07/08/21 22:23:26                           Main Document
9th Omnibus Claims Objection                                                               Pg 38 of 732
                                                                                           Schedule                                                         In re: GRUPO AEROMEXICO, S.A.B. de C.V., et al.
                                                                                                                                                                  Case No 20-11563 (SCC) Jointly Administered

                                                                                    Incorrectly Classified Claims

Ref                 Claim #     Transferred       Debtor        Name and Address of Claimant   Secured     Administrative   Priority   Unsecured          Total        Unliquidated             Reason
    1                10062          No         Aerovías de      ANASAZI ORIGEN Y DISENO          0.00        11,027.37        0.00      1,776.89      12,804.26 USD         No        Goods not delivered within
                                              México, S.A. de   SA DE CV                                                                                                                      20 days
            Date    7/27/2020                     C.V.          AV JOSE DEL PILAR 19 LOS
           Filed:                                               VOLCANES
                                                                NEZAHUALCOYOTL,
                                                                EDOMEX 57450
                                                                MEXICO

        Modified     10062                                                                        0.00          0.00          0.00     12,804.26      12,804.26USD          No
        Claim


2                     305           No         Aerovías de      ENLACTEC NEGOCIOS SA DE        13,184.91        0.00         0.00         0.00        13,184.91 USD         No         Insufficient documentation
                                              México, S.A. de   CV                                                                                                                      to support secured claim
                                                  C.V.          DINTELES 126 B
                                                                ALCALDIA XOCHIMILCO
                                                                CIUDAD DE MEXICO, MEXICO
                                                                16050
                                                                MEXICO

            Date    1/8/2021
           Filed:


        Modified      305                                                                        0.00           0.00         0.00      13,184.91      13,184.91 USD         No
          Claim


3                    14615          No         Aerovías de      HAMILTON SUNDSTRAND              0.00         9,243.12       0.00      269,125.17    278,368.29 USD         No        Goods not delivered within
                                              México, S.A. de   CORPORATION                                                                                                                   20 days
                                                  C.V.          C/O COLLINS AEROSPACE
                                                                ATTN DAWN SAVARESE
                                                                2730 W TYVOLA RD
                                                                CHARLOTTE, NC 28217

            Date    1/15/2021
           Filed:


        Modified     14615                                                                       0.00           0.00         0.00      278,368.29    278,368.29 USD         No
          Claim




                                                                                                                                                                                                         Page 1
                                      20-11563-scc                Doc 1394        Filed 07/08/21 Entered 07/08/21 22:23:26                         Main Document
9th Omnibus Claims Objection                                                                 Pg 39 of 732
                                                                                             Schedule                                                       In re: GRUPO AEROMEXICO, S.A.B. de C.V., et al.
                                                                                                                                                                  Case No 20-11563 (SCC) Jointly Administered

                                                                                      Incorrectly Classified Claims

Ref                 Claim #     Transferred       Debtor          Name and Address of Claimant   Secured   Administrative   Priority   Unsecured          Total        Unliquidated             Reason
    4                 395           No         Aerovías de        ISO COMMUNICATIONS INC          0.00          0.00         108.00     1,396.00      1,504.00 USD          No          Sales tax not entitled to
                                              México, S.A. de     6216 SLEEPY HOLLOW LN                                                                                                      priority status
            Date    1/14/2021                     C.V.            GURNEE, IL 60031
           Filed:


        Modified      395                                                                          0.00         0.00          0.00      1,504.00      1,504.00 USD          No
        Claim


5                    10061          No         Aerovías de        METROPOLITAN HOTELS SA          0.00       17,374.50       0.00        0.00         17,374.50 USD         No          No goods delivered, not
                                              México, S.A. de     49A OESTE Y EUSEBIO A                                                                                                entitled to 503(b)(9) claim
                                                  C.V.            MORALES
                                                                  CIUDAD DE PANAMA 00507
                                                                  PANAMA

            Date    7/27/2020
           Filed:


        Modified     10061                                                                        0.00          0.00         0.00      17,374.50      17,374.50 USD         No
          Claim


6                    10013          No        Aerolitoral, S.A.   PARKER-HANNIFIN                 0.00        5,534.07       0.00      10,048.30      15,582.37 USD         No          No goods delivered, not
                                                                  CORPORATION                                                                                                          entitled to 503(b)(9) claim
                                                                  6035 PARKLAND BLVD
                                                                  CLEVELAND, OH 44124

            Date    7/16/2020
           Filed:


        Modified     10013                                                                        0.00          0.00         0.00      15,582.37      15,582.37 USD         No
          Claim




                                                                                                                                                                                                          Page 2
                                          20-11563-scc             Doc 1394        Filed 07/08/21 Entered 07/08/21 22:23:26                           Main Document
9th Omnibus Claims Objection                                                                  Pg 40 of 732
                                                                                              Schedule                                                         In re: GRUPO AEROMEXICO, S.A.B. de C.V., et al.
                                                                                                                                                                       Case No 20-11563 (SCC) Jointly Administered

                                                                                       Incorrectly Classified Claims

Ref                   Claim #      Transferred       Debtor        Name and Address of Claimant   Secured     Administrative   Priority   Unsecured          Total          Unliquidated             Reason
    7                  14804           No         Aerovías de      SID SOLUTIONS SA DE CV           0.00         2,321.48       0.00         0.00        2,321.48 USD            No          No goods delivered, not
                                                 México, S.A. de   ATTN BENJAMIN FERNANDO                                                                                                   entitled to 503(b)(9) claim
            Date     3/5/2021                        C.V.          GOMEZ TAGLE
           Filed:                                                  PACIFICO 185
                                                                   COL LOS REYES, DEL
                                                                   COYOACAN
                                                                   CDMX 04330
                                                                   MEXICO

        Modified       14804                                                                        0.00           0.00         0.00       2,321.48      2,321.48 USD            No
        Claim


8                      14805           No         Aerovías de      SID SOLUTIONS SA DE CV           0.00         5,663.42       0.00         0.00        5,663.42 USD            No          No goods delivered, not
                                                 México, S.A. de   IXNALLI ACERETO PALACIOS                                                                                                 entitled to 503(b)(9) claim
                                                     C.V.          PACIFICO 185
                                                                   LOS REYES COYOACAN
                                                                   CDMX 04330
                                                                   MEXICO

            Date     3/5/2021
           Filed:


        Modified       14805                                                                        0.00           0.00         0.00       5,663.42      5,663.42 USD            No
          Claim


9                      10256           No         Aerovías de      THALES AVIONICS INC              0.00        21,600.62       0.00         0.00        21,600.62 USD           No        Goods not delivered within
                                                 México, S.A. de   140 CENTENNIAL AVE                                                                                                              20 days
                                                     C.V.          PISCATAWAY, NJ 08854

            Date     9/29/2020
           Filed:


        Modified       10256                                                                        0.00           0.00         0.00      21,600.62      21,600.62 USD           No
          Claim


        Incorrectly Classified Claims Total      Count:            USD                   9        13,184.91     72,764.58      108.00     282,346.36      368,295.85




                                                                                                                                                                                                              Page 3
20-11563-scc   Doc 1394   Filed 07/08/21 Entered 07/08/21 22:23:26   Main Document
                                     Pg 41 of 73



                          Schedule 3 to Proposed Order

                       Misclassified Unliquidated Claims
                                       20-11563-scc            Doc 1394      Filed 07/08/21 Entered 07/08/21 22:23:26         Main Document
9th Omnibus Claims Objection                                                            Pg 42 of 733
                                                                                        Schedule                                        In re: GRUPO AEROMEXICO, S.A.B. de C.V., et al.
                                                                                                                                             Case No 20-11563 (SCC) Jointly Administered

                                                                             Misclassified Unliquidated Claims


Ref                        Claim #             Debtor          Name and Address of Claimant       Secured   Administrative   Priority    Unsecured            Total        Unliquidated
 1                          20239        Aerovías de México,   ALMUNDO.COM SRL                       0.00        0.00           0.00    5,960,880.00    5,960,880.00 ARS       Yes
                                            S.A. de C.V.       SANCHEZ DE LORIA 2395 PISO 7
             Date Filed:   1/12/2021                           CABA C1241ACU
                                                               ARGENTINA
       Modified Claim:         20239                                                                0.00         0.00          0.00      84,613.08       84,613.08 USD          No
 2                             20046     Aerovías de México,   CHIEMESE SA                          0.00         0.00          0.00     1,844,470.70    1,844,470.70 ARS       Yes
                                            S.A. de C.V.       RECONQUISTA 737, 2ND FL D
             Date Filed:   11/6/2020                           CABA, BUENOS AIRES 1003
                                                               ARGENTINA
       Modified Claim:         20046                                                                0.00         0.00          0.00      26,181.76       26,181.76 USD          No
 3                             20047     Aerovías de México,   CHIEMESE SA                          0.00         0.00          0.00      551,625.72     551,625.72 ARS         Yes
                                            S.A. de C.V.       RECONQUISTA 737, 2ND FL D
             Date Filed:   11/6/2020                           CABA, BUENOS AIRES 1003
                                                               ARGENTINA
       Modified Claim:         20047                                                                0.00         0.00          0.00       7,830.18       7,830.18 USD           No
 4                             20048     Aerovías de México,   CHIEMESE SA                          0.00         0.00          0.00      63,000.00       63,000.00 ARS         Yes
                                            S.A. de C.V.       RECONQUISTA 737, 2ND FL D
             Date Filed:   11/6/2020                           CABA, BUENOS AIRES 1003
                                                               ARGENTINA
       Modified Claim:         20048                                                                0.00         0.00          0.00        894.27         894.27 USD            No
 5                             20049     Aerovías de México,   CHIEMESE SA                          0.00         0.00          0.00     1,254,974.01    1,254,974.01 ARS       Yes
                                            S.A. de C.V.       RECONQUISTA 737, 2ND FL D
             Date Filed:   11/6/2020                           CABA, BUENOS AIRES 1003
                                                               ARGENTINA
       Modified Claim:         20049                                                                0.00         0.00          0.00      17,814.02       17,814.02 USD          No
 6                             20050     Aerovías de México,   CHIEMESE SA                          0.00         0.00          0.00      63,050.00       63,050.00 ARS         Yes
                                            S.A. de C.V.       RECONQUISTA 737, 2ND FL D
             Date Filed:   11/6/2020                           CABA, BUENOS AIRES 1003
                                                               ARGENTINA
       Modified Claim:         20050                                                                0.00         0.00          0.00        894.98         894.98 USD            No
 7                             20051     Aerovías de México,   CHIEMESE SA                          0.00         0.00          0.00     1,205,685.21    1,205,685.21 ARS       Yes
                                            S.A. de C.V.       RECONQUISTA 737, 2ND FL D
             Date Filed:   11/6/2020                           CABA, BUENOS AIRES 1003
                                                               ARGENTINA
       Modified Claim:         20051                                                                0.00         0.00          0.00      17,114.38       17,114.38 USD          No
 8                             20052     Aerovías de México,   CHIEMESE SA                          0.00         0.00          0.00      63,430.00       63,430.00 ARS         Yes
                                            S.A. de C.V.       RECONQUISTA 737, 2ND FL D
             Date Filed:   11/6/2020                           CABA, BUENOS AIRES 1003
                                                               ARGENTINA
       Modified Claim:         20052                                                                0.00         0.00          0.00        900.37         900.37 USD            No




                                                                                                                                                                                  Page 1
                                       20-11563-scc            Doc 1394        Filed 07/08/21 Entered 07/08/21 22:23:26         Main Document
9th Omnibus Claims Objection                                                              Pg 43 of 733
                                                                                          Schedule                                        In re: GRUPO AEROMEXICO, S.A.B. de C.V., et al.
                                                                                                                                               Case No 20-11563 (SCC) Jointly Administered

                                                                               Misclassified Unliquidated Claims

Ref                        Claim #             Debtor          Name and Address of Claimant         Secured   Administrative   Priority    Unsecured            Total        Unliquidated
 9                          20053        Aerovías de México,   CHIEMESE SA                             0.00        0.00           0.00    1,398,828.26    1,398,828.26 ARS       Yes
                                            S.A. de C.V.       RECONQUISTA 737, 2ND FL D
             Date Filed:   11/6/2020                           CABA, BUENOS AIRES 1003
                                                               ARGENTINA
       Modified Claim:         20053                                                                  0.00         0.00          0.00      19,855.99       19,855.99 USD          No
 10                            20054     Aerovías de México,   CHIEMESE SA                            0.00         0.00          0.00      63,980.00       63,980.00 ARS         Yes
                                            S.A. de C.V.       RECONQUISTA 737, 2ND FL D
             Date Filed:   11/6/2020                           CABA, BUENOS AIRES 1003
                                                               ARGENTINA
       Modified Claim:         20054                                                                  0.00         0.00          0.00        908.18         908.18 USD            No
 11                            20055     Aerovías de México,   CHIEMESE SA                            0.00         0.00          0.00      169,922.08     169,922.08 ARS         Yes
                                            S.A. de C.V.       RECONQUISTA 737, 2ND FL D
             Date Filed:   11/6/2020                           CABA, BUENOS AIRES 1003
                                                               ARGENTINA
       Modified Claim:         20055                                                                  0.00         0.00          0.00       2,412.00       2,412.00 USD           No
 12                            20056     Aerovías de México,   CHIEMESE SA                            0.00         0.00          0.00       4,510.00       4,510.00 ARS          Yes
                                            S.A. de C.V.       RECONQUISTA 737, 2ND FL D
             Date Filed:   11/6/2020                           CABA, BUENOS AIRES 1003
                                                               ARGENTINA
       Modified Claim:         20056                                                                  0.00         0.00          0.00         64.02          64.02 USD            No
 13                            20057     Aerovías de México,   CHIEMESE SA                            0.00         0.00          0.00      11,275.00       11,275.00 ARS         Yes
                                            S.A. de C.V.       RECONQUISTA 737, 2ND FL D
             Date Filed:   11/6/2020                           CABA, BUENOS AIRES 1003
                                                               ARGENTINA
       Modified Claim:         20057                                                                  0.00         0.00          0.00        160.05         160.05 USD            No
 14                            20058     Aerovías de México,   CHIEMESE SA                            0.00         0.00          0.00      228,211.87     228,211.87 ARS         Yes
                                            S.A. de C.V.       RECONQUISTA 737, 2ND FL D
             Date Filed:   11/6/2020                           CABA, BUENOS AIRES 1003
                                                               ARGENTINA
       Modified Claim:         20058                                                                  0.00         0.00          0.00       3,239.41       3,239.41 USD           No
 15                            20059     Aerovías de México,   CHIEMESE SA                            0.00         0.00          0.00      64,430.00       64,430.00 ARS         Yes
                                            S.A. de C.V.       RECONQUISTA 737, 2ND FL D
             Date Filed:   11/6/2020                           CABA, BUENOS AIRES 1003
                                                               ARGENTINA
       Modified Claim:         20059                                                                  0.00         0.00          0.00        914.57         914.57 USD            No
 16                            20060     Aerovías de México,   CHIEMESE SA                            0.00         0.00          0.00     1,437,220.25    1,437,220.25 ARS       Yes
                                            S.A. de C.V.       RECONQUISTA 737, 2ND FL D
             Date Filed:   11/6/2020                           CABA, BUENOS AIRES 1003
                                                               ARGENTINA
       Modified Claim:         20060                                                                  0.00         0.00          0.00      20,400.95       20,400.95 USD          No
 17                            20061     Aerovías de México,   CHIEMESE SA                            0.00         0.00          0.00      113,742.05     113,742.05 ARS         Yes
                                            S.A. de C.V.       RECONQUISTA 737, 2ND FL D
             Date Filed:   11/6/2020                           CABA, BUENOS AIRES 1003
                                                               ARGENTINA
       Modified Claim:         20061                                                                  0.00         0.00          0.00       1,614.54       1,614.54 USD           No




                                                                                                                                                                                    Page 2
                                       20-11563-scc            Doc 1394        Filed 07/08/21 Entered 07/08/21 22:23:26         Main Document
9th Omnibus Claims Objection                                                              Pg 44 of 733
                                                                                          Schedule                                        In re: GRUPO AEROMEXICO, S.A.B. de C.V., et al.
                                                                                                                                               Case No 20-11563 (SCC) Jointly Administered

                                                                               Misclassified Unliquidated Claims

Ref                        Claim #             Debtor          Name and Address of Claimant         Secured   Administrative   Priority    Unsecured           Total         Unliquidated
 18                         20062        Aerovías de México,   CHIEMESE SA                             0.00        0.00           0.00      4,210.00       4,210.00 ARS          Yes
                                            S.A. de C.V.       RECONQUISTA 737, 2ND FL D
             Date Filed:   11/6/2020                           CABA, BUENOS AIRES 1003
                                                               ARGENTINA
       Modified Claim:         20062                                                                  0.00         0.00          0.00         59.76          59.76 USD            No
 19                            20063     Aerovías de México,   CHIEMESE SA                            0.00         0.00          0.00      10,525.00       10,525.00 ARS         Yes
                                            S.A. de C.V.       RECONQUISTA 737, 2ND FL D
             Date Filed:   11/6/2020                           CABA, BUENOS AIRES 1003
                                                               ARGENTINA
       Modified Claim:         20063                                                                  0.00         0.00          0.00        149.40         149.40 USD            No
 20                            20064     Aerovías de México,   CHIEMESE SA                            0.00         0.00          0.00      132,510.73     132,510.73 ARS         Yes
                                            S.A. de C.V.       RECONQUISTA 737, 2ND FL D
             Date Filed:   11/6/2020                           CABA, BUENOS AIRES 1003
                                                               ARGENTINA
       Modified Claim:         20064                                                                  0.00         0.00          0.00       1,880.95       1,880.95 USD           No
 21                            20065     Aerovías de México,   CHIEMESE SA                            0.00         0.00          0.00      70,140.00       70,140.00 ARS         Yes
                                            S.A. de C.V.       RECONQUISTA 737, 2ND FL D
             Date Filed:   11/6/2020                           CABA, BUENOS AIRES 1003
                                                               ARGENTINA
       Modified Claim:         20065                                                                  0.00         0.00          0.00        995.62         995.62 USD            No
 22                            20066     Aerovías de México,   CHIEMESE SA                            0.00         0.00          0.00       1,400.00       1,400.00 ARS          Yes
                                            S.A. de C.V.       RECONQUISTA 737, 2ND FL D
             Date Filed:   11/6/2020                           CABA, BUENOS AIRES 1003
                                                               ARGENTINA
       Modified                20066                                                                  0.00         0.00          0.00         19.87          19.87 USD            No
       Claim:
 23                            20067     Aerovías de México,   CHIEMESE SA                            0.00         0.00          0.00     1,630,704.84    1,630,704.84 ARS       Yes
                                            S.A. de C.V.       RECONQUISTA 737, 2ND FL D
             Date Filed:   11/6/2020                           CABA, BUENOS AIRES 1003
                                                               ARGENTINA
       Modified Claim:         20067                                                                  0.00         0.00          0.00      23,147.42       23,147.42 USD          No
 24                            20068     Aerovías de México,   CHIEMESE SA                            0.00         0.00          0.00      330,503.57     330,503.57 ARS         Yes
                                            S.A. de C.V.       RECONQUISTA 737, 2ND FL D
             Date Filed:   11/6/2020                           CABA, BUENOS AIRES 1003
                                                               ARGENTINA
       Modified Claim:         20068                                                                  0.00         0.00          0.00       4,691.41       4,691.41 USD           No
 25                            20069     Aerovías de México,   CHIEMESE SA                            0.00         0.00          0.00        697.50         697.50 ARS           Yes
                                            S.A. de C.V.       RECONQUISTA 737, 2ND FL D
             Date Filed:   11/6/2020                           CABA, BUENOS AIRES 1003
                                                               ARGENTINA
       Modified Claim:         20069                                                                  0.00         0.00          0.00         9.90            9.90 USD            No
 26                            20070     Aerovías de México,   CHIEMESE SA                            0.00         0.00          0.00       1,743.75       1,743.75 ARS          Yes
                                            S.A. de C.V.       RECONQUISTA 737, 2ND FL D
             Date Filed:   11/6/2020                           CABA, BUENOS AIRES 1003
                                                               ARGENTINA
       Modified Claim:         20070                                                                  0.00         0.00          0.00         24.75          24.75 USD            No



                                                                                                                                                                                    Page 3
                                        20-11563-scc            Doc 1394        Filed 07/08/21 Entered 07/08/21 22:23:26           Main Document
9th Omnibus Claims Objection                                                               Pg 45 of 733
                                                                                           Schedule                                          In re: GRUPO AEROMEXICO, S.A.B. de C.V., et al.
                                                                                                                                                   Case No 20-11563 (SCC) Jointly Administered

                                                                                Misclassified Unliquidated Claims

Ref                         Claim #             Debtor          Name and Address of Claimant           Secured   Administrative   Priority    Unsecured            Total         Unliquidated
 27                          20071        Aerovías de México,   CHIEMESE SA                               0.00        0.00           0.00      9,517.39        9,517.39 ARS          Yes
                                             S.A. de C.V.       RECONQUISTA 737, 2ND FL D
             Date Filed:   11/6/2020                            CABA, BUENOS AIRES 1003
                                                                ARGENTINA
       Modified Claim:         20071                                                                     0.00         0.00          0.00        135.10          135.10 USD            No
 28                            10068      Aerovías de México,   COMERCIALIZADORA CREDRUS SA DE CV        0.00       5,800.00        0.00          0.00         5,800.00 USD          Yes
                                             S.A. de C.V.       PASEO DE LOS TAMARINDOS 400A PISO 21
             Date Filed:   7/28/2020                            COL BOSQUES DE LAS LOMAS
                                                                DEL MIGUEL HIDALGO
       Modified Claim:         10068                            MEXICO CITY MX 11700                     0.00       5,800.00        0.00          0.00         5,800.00 USD           No
                                                                MEXICO
 29                            20177      Aerovías de México,   F24 SERVICIOS DE COMUNICACION SL         0.00         0.00          0.00      15,079.50       15,079.50 EUR          Yes
                                             S.A. de C.V.       AVENIDA DE EUROPA 26
             Date Filed:    1/5/2021                            ATICA 5 PLANTA 2
                                                                POZUELO DE ALARCON 28224
       Modified Claim:         20177                            SPAIN                                    0.00         0.00          0.00      16,902.61       16,902.61 USD           No
 30                            10034      Aerovías de México,   HOTELERA CORDILLERA LUZ SPA              0.00         0.00          0.00     32,860,601.00     32,860,601.00         Yes
                                             S.A. de C.V.       CALLE LUZ 2920                                                                                     CLP
                                                                COMUNA LAS CONDES
             Date Filed:   7/21/2020                            SANTIAGO 7550024
                                                                CHILE
       Modified Claim:         10034                                                                     0.00         0.00          0.00      39,946.05       39,946.05 USD           No
 31                            14026      Aerovías de México,   MERCHEL PERU SAC                         0.00         0.00          0.00       3,174.20        3,174.20 PEN          Yes
                                             S.A. de C.V.       CAL LAS AZUCENAS MZ H LOTE 24 MOSHA
             Date Filed:   1/14/2021                            SJL
                                                                SAN JUAN DE LURIGANCHO
       Modified Claim:         14026                            LIMA                                     0.00         0.00          0.00        898.23          898.23 USD            No
                                                                PERU
 32                            20079      Aerovías de México,   OP DE NEGOCIOS INMOBILIARIA AURORA       0.00         0.00          0.00         51.56           51.56 USD           Yes
                                             S.A. de C.V.       CARRETERA PANAMERICANA KM 11.1
             Date Filed:   11/25/2020                           EJIDO PENUELAS
                                                                AGUASCALIENTES, AGU 20396
       Modified Claim:         20079                            MEXICO                                   0.00         0.00          0.00         51.56           51.56 USD            No
 33                            11984      Grupo Aeroméxico,     RICOHJIMUKI CO LTD                       0.00         0.00          0.00        333.92          333.92 USD           Yes
                                            S.A.B. de C.V.      CHITYODA KU
             Date Filed:    1/6/2021                            KANDAZINBOCHO 1-44-2 KANDA TNK
                                                                BUILDING
       Modified Claim:         11984                            TOKYO 101-0051                           0.00         0.00          0.00        333.92          333.92 USD            No
                                                                JAPAN
 34                            20111      Aerovías de México,   VIP CLASS AUTO SL                        0.00         0.00          0.00       7,069.36        7,069.36 EUR          Yes
                                             S.A. de C.V.       OMEGA 46 PLANTA 7 PUERTA B
             Date Filed:   12/14/2020                           MADRID 28032
                                                                SPAIN
       Modified Claim:         20111                                                                     0.00         0.00          0.00       7,924.05        7,924.05 USD           No




                                                                                                                                                                                        Page 4
                                       20-11563-scc         Doc 1394   Filed 07/08/21 Entered 07/08/21 22:23:26       Main Document
9th Omnibus Claims Objection                                                      Pg 46 of 733
                                                                                  Schedule                                   In re: GRUPO AEROMEXICO, S.A.B. de C.V., et al.
                                                                                                                                   Case No 20-11563 (SCC) Jointly Administered

                                                                       Misclassified Unliquidated Claims
        Misclassified Unliquidated Claim Totals:   Count:        USD             3           0.00          5,800.00   0.00       385.48           6,185.48
                                                                 ARS             27          0.00            0.00     0.00   16,691,187.93     16,691,187.93
                                                                 CLP             1           0.00            0.00     0.00   32,860,601.00     32,860,601.00
                                                                 EUR             2           0.00            0.00     0.00     22,148.86         22,148.86
                                                                 PEN             1           0.00            0.00     0.00     3,174.20           3,174.20




                                                                                                                                                                        Page 5
20-11563-scc   Doc 1394   Filed 07/08/21 Entered 07/08/21 22:23:26   Main Document
                                     Pg 47 of 73



                          Schedule 4 to Proposed Order

                Wrong Debtor and Incorrectly Classified Claims
                                     20-11563-scc            Doc 1394          Filed 07/08/21 Entered 07/08/21 22:23:26                       Main Document
9th Omnibus Claims Objection                                                              Pg 48 of 734
                                                                                          Schedule                                                       In re: GRUPO AEROMEXICO, S.A.B. de C.V., et al.
                                                                                                                                                                   Case No 20-11563 (SCC) Jointly Administered

                                                                     Wrong Debtor and Incorrectly Classified Claims

Ref                      Claim #     Transferred      Debtor        Name and Address of Claimant    Secured    Administrative   Priority    Unsecured      Total         Unliquidated             Reason
 1                         597           No            Grupo        AERO DISPATCH SERVICES LTD      6,697.87        0.00           0.00        0.00       6,697.87            No         Insufficient documentation
                                                    Aeroméxico,     41 ALBERT ST                                                                           USD                            to support secured claim
                                                   S.A.B. de C.V.   BELIZE CITY
          Date Filed:   1/15/2021                                   BELIZE


      Modified Claim       597                      Aerovías de                                       0.00          0.00           0.00      6,697.87     6,697.87            No
                                                    México, S.A.                                                                                           USD
                                                      de C.V.
 2                        13363          No            Grupo         AISP E V                         0.00          0.00         839.13       0.00      839.13 EUR            No               Insufficient
                                                    Aeroméxico,      WILHELM-LEUSCHNER-                                                                                                   documentation to suport
          Date Filed:   1/13/2021                  S.A.B. de C.V.    STRASSE 78                                                                                                               priority status
                                                                     FRANKFURT AM MAIN, DE 60329
                                                                     GERMANY

      Modified Claim      13363                     Aerovías de                                       0.00          0.00          0.00       940.58     940.58 USD            No
                                                    México, S.A.
                                                      de C.V.
 3                         60            No            Grupo         JIMENEZ-LOPEZ, JAIME             0.00          0.00        43,979.70     0.00       43,979.70            No               Insufficient
                                                    Aeroméxico,      MAURICIO                                                                              USD                            documentation to suport
                                                   S.A.B. de C.V.    D/B/A AEROCAFE SACV                                                                                                      priority status
          Date Filed:   8/17/2020                                    PHOENIX, AZ 85012
                                                                     USA

      Modified Claim       60                      Aerovías de                                        0.00          0.00          0.00      6,019.16     6,019.16             No
                                                   México, S.A.                                                                                            USD
                                                     de C.V.

      Modified Claim       60                       Aerolitoral,                                      0.00          0.00          0.00      37,960.54    37,960.54            No
                                                    S.A. De C.V                                                                                            USD
 4                         147           No            Grupo         RDIT DE MEXICO S DE RL DE CV     0.00        27,142.44     14,297.30     0.00       14,297.30            Yes          Services not entitled to
                                                    Aeroméxico,      228 HEGEL                                                                             USD                           priority or 503(b)(9) claim
                                                   S.A.B. de C.V.    CIUDAD DE MEXICO 11570
          Date Filed:   12/14/2020                                   MEXICO


      Modified Claim       147                     Aerovías de                                        0.00          0.00           0.00     14,297.30    14,297.30            No
                                                   México, S.A.                                                                                            USD
                                                     de C.V.




                                                                                                                                                                                                          Page 1
                                      20-11563-scc             Doc 1394          Filed 07/08/21 Entered 07/08/21 22:23:26                       Main Document
9th Omnibus Claims Objection                                                                Pg 49 of 734
                                                                                            Schedule                                                       In re: GRUPO AEROMEXICO, S.A.B. de C.V., et al.
                                                                                                                                                                    Case No 20-11563 (SCC) Jointly Administered

                                                                       Wrong Debtor and Incorrectly Classified Claims

Ref                      Claim #     Transferred        Debtor        Name and Address of Claimant   Secured    Administrative   Priority    Unsecured      Total         Unliquidated             Reason
 5                        10043           No             Grupo         SAINT-GOBAIN PERFORMANCE        0.00        22,288.00        0.00       0.00       22,288.00            No          No goods delivered, not
                                                      Aeroméxico,      PLASTICS CORP CV                                                                     USD                           entitled to 503(b)(9) claim
                                                     S.A.B. de C.V.    C/O PHILLIPS MURRA PC
          Date Filed:   7/23/2020                                      ATTN MARK E GOLMAN
                                                                       3710 RAWLINS ST, STE 1420
                                                                       DALLAS, TX 75219
                                                                       USA

      Modified Claim      10043                       Aerovías de                                      0.00          0.00           0.00     22,288.00    22,288.00            No
                                                      México, S.A.                                                                                          USD
                                                        de C.V.
 6                         714            No             Grupo         SALGADO, RENAN ALVAREZ        0.00        0.00            31,696.76     0.00       31,696.76            Yes              Insufficient
                                                      Aeroméxico,      #11 HDA SANTA ANA Y LOBOS BOSQUES DE ECHEGARAY                                       USD                            documentation to suport
                                                     S.A.B. de C.V.    MEXICO 53310                                                                                                            priority status
          Date Filed:   1/13/2021                                      MEXICO


      Modified Claim       714                        Aerolitoral,                                     0.00          0.00           0.00     31,696.76    31,696.76            No
                                                     S.A. De C.V.                                                                                           USD
 7                        12007           No             Grupo         TEI INC                         0.00          0.00         3,356.37     0.00      3,356.37 USD          No         Corporation not entitled to
                                                      Aeroméxico,      1-5-12,SHIBA, MINATO-KU                                                                                               priority wage claim
          Date Filed:    1/7/2021                    S.A.B. de C.V.    TOP HAMAMATSUCHO.
                                                                       BLDG. 7F
                                                                       TOKYO 105-0014
                                                                       JAPAN


      Modified Claim      12007                      Aerovías de                                       0.00          0.00           0.00      3,356.37   3,356.37 USD          No
                                                     México, S.A.
                                                       de C.V.



              Wrong Debtor Claims and Incorrectly
                                                            Count:    USD                        6   6,697.87     49,430.44      93,330.13     0.00        149,458.44
                           Classified Claim Totals
                                                                      EUR                        1    0.00           0.00         839.13       0.00          839.13




                                                                                                                                                                                                           Page 2
20-11563-scc   Doc 1394   Filed 07/08/21 Entered 07/08/21 22:23:26   Main Document
                                     Pg 50 of 73



                          Schedule 5 to Proposed Order

  Wrong Debtor, Incorrectly Classified, and Misclassified Unliquidated Claim
                                         20-11563-scc            Doc 1394         Filed 07/08/21 Entered 07/08/21 22:23:26            Main Document
9th Omnibus Claims Objection                                                                 Pg 51 of 735
                                                                                             Schedule                                             In re: GRUPO AEROMEXICO, S.A.B. de C.V., et al.
                                                                                                                                                       Case No 20-11563 (SCC) Jointly Administered

                                                     Wrong Debtor, Incorrectly Classified, and Misclassified Unliquidated Claim


Ref                            Claim #            Debtor         Name and Address of Claimant   Secured   Administrative   Priority   Unsecured            Total        Unliquidated      Reason
 1                             13367        Grupo Aeroméxico,    PECTRA TECHNOLOGY INC            0.00       12,980.00       0.00       0.00           12,980.00 USD        Yes           No goods
                                             S.A.B. De C.V.                                                                                                                             delivered, not
                                                                                                                                                                                          entitled to
                                                                                                                                                                                       503(b)(9) claim
                                                                 101 E PARK BLVD SE, #413 24
              Date Filed:    1/13/2021                           PLANO, TX 75074
                                                                 USA
       Modified Claim:         13367       Aerovías De México,                                    0.00         0.00          0.00     12,980.00        12,980.00 USD        No
                                              S.A. De C.V.



Wrong Debtor, Incorrectly Classified, and Misclassified
                                                           USD    Count:    1                      0.00      12,980.00     0.00         0.00           12,980.00 USD
                           Unliquidated Claim Totals




                                                                                                                                                                                            Page 1
20-11563-scc   Doc 1394   Filed 07/08/21 Entered 07/08/21 22:23:26   Main Document
                                     Pg 52 of 73



                          Schedule 6 to Proposed Order

         Misclassified Unliquidated and Incorrectly Classified Claims
                                             20-11563-scc               Doc 1394            Filed 07/08/21 Entered 07/08/21 22:23:26                                     Main Document
 9th Omnibus Claims Objection                                                                          Pg 53 of 736
                                                                                                       Schedule                                                                       In re: GRUPO AEROMEXICO, S.A.B. de C.V., et al.
                                                                                                                                                                                               Case No 20-11563 (SCC) Jointly Administered

                                                                        Incorrectly Classified and Misclassified Unliquidated Claims

 Ref                     Claim #      Transferred         Debtor         Name and Address of Claimant          Secured         Administrative       Priority      Unsecured           Total1         Unliquidated       Reason
  1                       20263            No           Aerovías De      AGENCIA DE VIAJES                       0.00             2,310.00            0.00           0.00         2,310.00 USD            Yes          No goods
                                                        México, S.A.     TURAVION SPA                                                                                                                                delivered, not
                Date    1/13/2021                        De C.V.         AV APOQUINDO 3000 PISO                                                                                                                        entitled to
               Filed:                                                    11, OFICINA 1102                                                                                                                              503(b)(9)
                                                                         SANTIAGO 7550000, CHILE                                                                                                                         claim
            Modified      20263                                                                                   0.00              0.00               0.00        2,310.00       2,310.00 USD            No
            Claim

  2                       20081            No           Aerovías De      AYG DESARROLLOS                         0.00             3,240.00             0.00          0.00         3,240.00 USD            Yes          Goods not
                                                        México, S.A.     TECNOLOGICOS S DE RL DE                                                                                                                       delivered
                Date    12/9/2020                        De C.V.         SIENA NO 37 COL                                                                                                                               within 20
               Filed:                                                    RESIDENCIAL ACOXPA                                                                                                                              days
                                                                         TLALPAN
                                                                         MÉXICO, DF 14300, MÉXICO
            Modified      20081                                                                                   0.00              0.00               0.00        3,240.00       3,240.00 USD            No
            Claim

  3                       20082            No            Aerovias        AYG DESARROLLOS                         0.00              375.00             0.00           0.00          375.00 USD             Yes          Goods not
                                                        Empresa De       TECNOLOGICOS S DE RL DE                                                                                                                       delivered
                Date    12/9/2020                      Cargo, S.A. De    SIENA NO 37 COL                                                                                                                               within 20
               Filed:                                      C.V.          RESIDENCIAL ACOXPA                                                                                                                              days
                                                                         TLALPAN, CIUDAD DE
                                                                         MEXICO
                                                                         MEXICO, DF 14300, MEXICO
            Modified      20082                                                                                   0.00              0.00               0.00         375.00         375.00 USD             No
            Claim

  4                       20015            No           Aerovías De      CJKCONSULTING AND                       0.00               0.00             3,771.98        0.00         3,771.98 USD            Yes        Insufficient
                                                        México, S.A.     AVIATION SERVICES                                                                                                                          documentation
                Date    8/26/2020                        De C.V.         RICARDO MARGAIN 444                                                                                                                          to support
               Filed:                                                    COL VALLE DEL                                                                                                                              priority status
                                                                         CAMPESTRE
                                                                         SAN PEDRO GARZA GARCIA
                                                                         MONTERREY, NL, 66265, MX
            Modified      20015                                                                                   0.00              0.00               0.00        3,771.98       3,771.98 USD            No
            Claim



Notes:

       1.     Pursuant to ¶ 8(d), n.4 of the Bar Date Order, the Debtors have converted certain claims which were originally denominated in Mexican pesos to the legal tender of the United States, based upon the conversion rate in place as
              of the Petition Date from Banco de Mexico (Central Bank).




                                                                                                                                                                                                                                      Page 1
                                     20-11563-scc             Doc 1394         Filed 07/08/21 Entered 07/08/21 22:23:26                   Main Document
9th Omnibus Claims Objection                                                              Pg 54 of 736
                                                                                          Schedule                                                   In re: GRUPO AEROMEXICO, S.A.B. de C.V., et al.
                                                                                                                                                             Case No 20-11563 (SCC) Jointly Administered

                                                              Incorrectly Classified and Misclassified Unliquidated Claims

Ref                Claim #     Transferred      Debtor        Name and Address of Claimant   Secured     Administrative   Priority   Unsecured      Total1        Unliquidated        Reason
 5                  14600          No        Aerovías De      HOSTAL DEL SOL SA DE CV          0.00           0.00        5,961.58     0.00      5,961.58 USD         Yes           Insufficient
                                             México, S.A.     SM 305, COLONIA LAGOS                                                                                              documentation to
          Date    1/15/2021                   De C.V.         DEL SOL                                                                                                             support priority
         Filed:                                               BLVD LUIS DONALDO                                                                                                        status
                                                              COLOSIO MZA 1 LOTE 2Y3
                                                              INT COND S 2 2, BENITO
                                                              JUAREZ
                                                              CANCUN QR 77533, MEXICO
      Modified      14600                                                                       0.00          0.00          0.00      5,961.58   5,961.58 USD          No
      Claim

 6                  20150          No          Aerovias       INCOE TECNOSERVICIOS SA          0.00         9,400.55       0.00        0.00      9,400.55 USD         Yes            No goods
                                              Empresa De      DE CV                                                                                                                delivered, not
          Date    12/28/2020                 Cargo, S.A. De   ENRIQUE DIAZ DE LEON                                                                                                   entitled to
         Filed:                                  C.V.         NUMERO 1288 COL DEL                                                                                                 503(b)(9) claim
                                                              FRESNO
                                                              GUADALAJARA, JA 44900
      Modified      20150                                                                       0.00          0.00          0.00      9,400.55   9,400.55 USD          No
      Claim

 7                  20154          No        Aerovías De      INCOE TECNOSERVICIOS SA          0.00         2,072.73        0.00       0.00      2,072.73 USD         Yes            No goods
                                             México, S.A.     DE CV                                                                                                                delivered, not
          Date    12/30/2020                  De C.V.         ATTN ENRIQUE DIAZ DE                                                                                                   entitled to
         Filed:                                               LEON                                                                                                                503(b)(9) claim
                                                              NUMERO 1288 COLONIA DEL
                                                              FRESNO
                                                              GUADALAJARA, JA 44990
                                                              MEXICO
      Modified      20154                                                                       0.00          0.00          0.00      2,072.73   2,072.73 USD          No
      Claim

 8                  20497          No        Aerovías De      J J ROCA SAS                   38,896.09        0.00          0.00       0.00      38,896.09 USD        Yes           Insufficient
                                             México, S.A.     ONE ROCA PLAZA AVENUE,                                                                                               documentation
          Date    1/22/2021                   De C.V.         AEROPUERTO INT. LAS                                                                                                    to support
         Filed:                                               AMERICAS                                                                                                             secured claim
                                                              SANTO DOMINGO 2417
                                                              DOMINICAN REPUBLIC
      Modified      20497                                                                       0.00          0.00          0.00     38,896.09   38,896.09 USD         No
      Claim

 9                  14785          No         Aerolitoral,    LIMPIEZA E IMAGEN              9,376.41         0.00          0.00       0.00      9,376.41 USD         Yes           Insufficient
                                                 S.A.         AERONAUTICA SA DE CV                                                                                                 documentation
          Date    2/22/2021                                   AV DE LOS VALLES #12                                                                                                   to support
         Filed:                                               FRACCIONAMIENTO                                                                                                      secured claim
                                                              ATLANTA 1A SECCION
                                                              CUAUTITLAN IZCALLI
                                                              EDOMEX 54740 MEXICO
      Modified      14785                                                                      0.00           0.00          0.00      9,376.41   9,376.41 USD          No
      Claim




                                                                                                                                                                                                     Page 2
                                     20-11563-scc             Doc 1394         Filed 07/08/21 Entered 07/08/21 22:23:26                     Main Document
9th Omnibus Claims Objection                                                              Pg 55 of 736
                                                                                          Schedule                                                     In re: GRUPO AEROMEXICO, S.A.B. de C.V., et al.
                                                                                                                                                               Case No 20-11563 (SCC) Jointly Administered

                                                              Incorrectly Classified and Misclassified Unliquidated Claims

Ref               Claim #      Transferred      Debtor        Name and Address of Claimant    Secured     Administrative   Priority   Unsecured       Total1        Unliquidated        Reason
10                 14786           No        Aerovías De      LIMPIEZA E IMAGEN               1,329.85         0.00           0.00       0.00      1,329.85 USD         Yes           Insufficient
                                             México, S.A.     AERONAUTICA SA DE CV                                                                                                   documentation
          Date    2/22/2021                   De C.V.         AV DE LOS VALLES #12                                                                                                     to support
         Filed:                                               FRACCIONAMIENTO                                                                                                        secured claim
                                                              ATLANTA 1A SECCION
                                                              CUAUTITLAN IZCALLI
                                                              EDOMEX 54740 MEXICO
      Modified     14785                                                                        0.00           0.00           0.00     1,329.85    1,329.85 USD          No
      Claim

11                 20245           No        Aerovías De      PACHECO, JOSE DAVID            576,000.00        0.00           0.00       0.00       576,000.00          Yes           Insufficient
                                             México, S.A.     CLARO                                                                                    COP                         documentation to
                                              De C.V.         CRA 7A #126A 38 OF 202                                                                                                support secured
          Date    1/12/2021                                   BOGOTA 110111                                                                                                        or priority status
         Filed:                                               COLOMBIA

      Modified     20245                                                                        0.00           0.00           0.00      153.62      153.62 USD           No
      Claim

12                 10035           No          Aerovias       PF BIO PLASTIC BAG SA DE          0.00        59,095.04        0.00        0.00      59,095.04 USD        Yes           Only partial
                                              Empresa De      CV                                                                                                                       amount of
          Date    7/21/2020                  Cargo, S.A. De   VIVEROS DE XOCHIMILCO                                                                                                 goods delivered
         Filed:                                  C.V.         #17                                                                                                                   within 20 days
                                                              VIVEROS DE LA LOMA
                                                              TLALNEPANTLA, 54080, MX
      Modified     10035                                                                        0.00         4,064.19        0.00     55,030.85    59,095.04 USD         No
      Claim

13                 10030           No        Aerovías De      PF BIO PLASTIC BAG, SA DE         0.00        132,057.65       0.00        0.00       132,057.65          Yes            Goods not
                                             México, S.A.     CV                                                                                      USD                              delivered
                                              De C.V.         VIVEROS DE XOCHIMILCO                                                                                                  within 20 days
          Date    7/20/2020                                   #17
         Filed:                                               VIVEROS DE LA LOMA
                                                              TLALNEPANTLA, 54080, MX
      Modified     10030                                                                        0.00           0.00          0.00     132,057.65    132,057.65           No
      Claim                                                                                                                                           USD

14                 10042           No        Aerovías De      PROMEXCOM WORLD                   0.00        25,923.69        0.00        0.00      25,923.69 USD        Yes            Goods not
                                             México, S.A.     PROMOTIONALS SA DE CV                                                                                                    delivered
          Date    7/22/2020                   De C.V.         AV 16 DE SEPTIEMBRE NO                                                                                                 within 20 days
         Filed:                                               784 INT EX2-201
                                                              INDUSTRIAL ALICE BLANCO
                                                              NAUCALPAN DE JUAREZ
                                                              53370, MEXICO
      Modified     10042                                                                        0.00           0.00          0.00     25,923.69    25,923.69 USD         No
      Claim




                                                                                                                                                                                                        Page 3
                                        20-11563-scc            Doc 1394         Filed 07/08/21 Entered 07/08/21 22:23:26                     Main Document
9th Omnibus Claims Objection                                                                Pg 56 of 736
                                                                                            Schedule                                                    In re: GRUPO AEROMEXICO, S.A.B. de C.V., et al.
                                                                                                                                                                Case No 20-11563 (SCC) Jointly Administered

                                                                Incorrectly Classified and Misclassified Unliquidated Claims

Ref                Claim #      Transferred        Debtor       Name and Address of Claimant    Secured     Administrative   Priority   Unsecured      Total1         Unliquidated       Reason
15                  10310            No          Aerovías De    PROMO ZALE SA DE CV               0.00         3,868.46        0.00       0.00      3,868.46 USD           Yes         Goods not
                                                 México, S.A.   ESTADO DE MEXICO, 15                                                                                                   delivered
          Date    12/8/2020                       De C.V.       53550                                                                                                                  within 20
         Filed:                                                                                                                                                                          days

      Modified      10310                                                                         0.00           0.00          0.00      3,868.46   3,868.46 USD           No
      Claim

16                  11791            No          Aerovías De    RDIT DE MEXICO S DE RL            0.00        14,297.30        0.00       0.00      14,297.30 USD          Yes          No goods
                                                 México, S.A.   DE CV                                                                                                                 delivered, not
          Date     1/5/2021                       De C.V.       HEGEL 228 PISO 6 MIGUEL                                                                                                 entitled to
         Filed:                                                 HIDALGO                                                                                                                 503(b)(9)
                                                                CIUDAD DE MEXICO, 11570                                                                                                   claim
                                                                MÉXICO
      Modified      11791                                                                         0.00           0.00          0.00     14,297.30   14,297.30 USD          No
      Claim

17                  10242            No          Aerovías De    VINA SANTA CAROLINA SA            0.00        14,112.00        0.00       0.00      14,112.00 USD          Yes         Goods not
                                                 México, S.A.   TIL TIL 2228, MACUL                                                                                                    delivered
          Date    9/23/2020                       De C.V.       SANTIAGO, 7810130, CHILE                                                                                               within 20
         Filed:                                                                                                                                                                          days

      Modified      10242                                                                         0.00           0.00          0.00     14,112.00   14,112.00 USD          No
      Claim

                  Incorrectly Classified Total      Count       USD            16              49,602.35      266,752.42     9,733.56     0.00       326,088.33
                                                                COP            1               576,000.00        0.00          0.00       0.00       576,000.00




                                                                                                                                                                                                       Page 4
20-11563-scc   Doc 1394   Filed 07/08/21 Entered 07/08/21 22:23:26   Main Document
                                     Pg 57 of 73



                          Schedule 7 to Proposed Order

                               No Liability Claims
                                         20-11563-scc           Doc 1394          Filed 07/08/21 Entered 07/08/21 22:23:26                     Main Document
9th Omnibus Claims Objection                                                                 Pg 58 of 737
                                                                                             Schedule                                                     In re: GRUPO AEROMEXICO, S.A.B. de C.V., et al.
                                                                                                                                                               Case No 20-11563 (SCC) Jointly Administered

                                                                                             No Liability Claims

Ref                         Claim #            Debtor         Name and Address of Claimant            Secured     Administrative   Priority   Unsecured      Total1        Unliquidated        Reason
 1                             10044      Grupo Aeroméxico,   AEROSPACE RESOURCE GROUP                53,490.00        0.00          0.00        0.00     53,490.00 USD        No            Insufficient
                                            S.A.B. de C.V.    C/O GLASSRATNER                                                                                                              documentation
            Date Filed:    7/23/2020                          ATTN THOMAS SANTORO                                                                                                            provided to
                                                              200 E BROWARD BLVD, STE 1010                                                                                                substantiate claim
                                                              FORT LAUDERDALE, FL 33301

 2                             14838      Grupo Aeroméxico,   ROTHAMSTED RESEARCH LTD                    0.00          0.00          0.00      1,370.99   1,370.99 USD         No            Insufficient
                                            S.A.B. de C.V.    WEST COMMON                                                                                                                  documentation
            Date Filed:    4/6/2021                           HARPENDEN, HE AL5 2JQ                                                                                                          provided to
                                                              UNITED KINGDOM                                                                                                              substantiate claim


                          No Liability    Count:              USD                   2                 53,490.00        0.00         0.00       1,370.99     54,860.99
                          Claim Total




                                                                                                                                                                                                     Page 1
20-11563-scc   Doc 1394   Filed 07/08/21 Entered 07/08/21 22:23:26   Main Document
                                     Pg 59 of 73



                          Schedule 8 to Proposed Order

                            Foreign Currency Claims
                                      20-11563-scc         Doc 1394          Filed 07/08/21 Entered 07/08/21 22:23:26             Main Document
9th Omnibus Claims Objection                                                            Pg 60 of 738
                                                                                        Schedule                                            In re: GRUPO AEROMEXICO, S.A.B. de C.V., et al.
                                                                                                                                                 Case No 20-11563 (SCC) Jointly Administered

                                                                                   Foreign Currency Claims

Ref                        Claim #     Transferred       Debtor        Name and Address of Claimant   Secured   Administrative   Priority    Unsecured            Total         Unliquidated
 1                         14412           No         Aerovías de      BAILLY SAS - A L'OLIVIER         0.00         0.00          0.00       13,178.88       13,178.88 EUR          No
                                                     México, S.A. de   C/O COFACE NORTH AMERICA
           Date Filed:    1/15/2021                      C.V.          INSURANCE CO
                                                                       650 COLLEGE RD E, STE 2005
      Modified Claim       14412                                       PRINCETON NJ 08540               0.00         0.00          0.00       14,772.21       14,772.21 USD          No

 2                         11929           No          Aerovias        CHAMP CARGOSYSTEMS GMBH          0.00         0.00          0.00       44,000.00       44,000.00 EUR          No
                                                      Empresa de       C/O CHAMP CARGOSYSTEMS SA
           Date Filed:    1/6/2021                   Cargo, S.A. de    2 RUE EDMOND REUTER
                                                         C.V.          CONTERN L 5326
                                                                       LUXEMBOURG
      Modified Claim       11929                                                                        0.00         0.00          0.00       49,319.60       49,319.60 USD          No

 3                         20074           No         Aerovías de      GLOBALIA HANDLING SAU            0.00         0.00          0.00        157.41          157.41 EUR            No
                                                     México, S.A. de   CARRETERA ARENAL
           Date Filed:   11/23/2020                      C.V.          LLUCMAJOR KM 215
                                                                       LLUCMAJOR ES 07620
      Modified Claim       20074                                       SPAIN                            0.00         0.00          0.00        176.44          176.44 USD            No

 4                             671         No         Aerovías de      GRAND AND TOY                    0.00         0.00          0.00        882.98          882.98 CAD            No
                                                     México, S.A. de   200 AVIVA PARK DR
           Date Filed:    1/21/2021                      C.V.          VALIGHAN ON L4L 9C7
                                                                       CANADA
      Modified Claim           671                                                                      0.00         0.00          0.00        641.21          641.21 USD            No

 5                         20076           No         Aerovías de      GROUNDFORCE BCN 2015 UTE         0.00         0.00          0.00       42,813.81       42,813.81 EUR          No
                                                     México, S.A. de   COMP AEROPUERTO DEL EL
           Date Filed:   11/23/2020                      C.V.          PRAT DE BARCELONA
                                                                       SN, OFICINA 253, TERMINAL 1
      Modified Claim       20076                                       BARCELONA 08820                  0.00         0.00          0.00       47,990.01       47,990.01 USD          No
                                                                       SPAIN

 6                         20075           No         Aerovías de      GROUNDFORCE MAD 2015 UTE         0.00         0.00          0.00       45,766.92       45,766.92 EUR          No
                                                     México, S.A. de   AEROPUERTO DE MADRID
           Date Filed:   11/23/2020                      C.V.          BARAJAS SN OFICINA
                                                                       AIR EUROPA GROUNDFORCE
      Modified Claim       20075                                       TERMINAL 2                       0.00         0.00          0.00       51,300.14       51,300.14 USD          No
                                                                       MADRID 28042
                                                                       SPAIN




                                                                                                                                                                                      Page 1
                                      20-11563-scc         Doc 1394          Filed 07/08/21 Entered 07/08/21 22:23:26             Main Document
9th Omnibus Claims Objection                                                            Pg 61 of 738
                                                                                        Schedule                                            In re: GRUPO AEROMEXICO, S.A.B. de C.V., et al.
                                                                                                                                                 Case No 20-11563 (SCC) Jointly Administered

                                                                                   Foreign Currency Claims

Ref                        Claim #     Transferred       Debtor        Name and Address of Claimant   Secured   Administrative   Priority    Unsecured            Total         Unliquidated
 7                         20418           No         Aerovías de      LAXMI INVESTMENT                 0.00         0.00          0.00       1,449.92        1,449.92 EUR           No
                                                     México, S.A. de   CANTABRIA SL
           Date Filed:    1/15/2021                      C.V.          AVDA. LUIS DE LA CONCHA Nº
                                                                       28 BAJO 1
      Modified Claim       20418                                       RENEDO DE PIELAGOS ES 39470      0.00         0.00          0.00       1,625.22        1,625.22 USD           No
                                                                       SPAIN

 8                         13426           No         Aerovías de      LUFTHANSA CITY CENTER            0.00         0.00          0.00       4,216.03        4,216.03 EUR           No
                                                     México, S.A. de   REISEBUROPARTNER
           Date Filed:    1/13/2021                      C.V.          LYONER STR. 36
                                                                       FRANKFURT 60528
      Modified Claim       13426                                       GERMANY                          0.00         0.00          0.00       4,725.75        4,725.75 USD           No

 9                         10022           No         Aerovías de      MIDDLEBURY INVEST SL             0.00         0.00          0.00      158,122.80      158,122.80 EUR          No
                                                     México, S.A. de   ATTN MARCOS MARIN
           Date Filed:    7/20/2020                      C.V.          AVENIDA DIAGONAL 205
                                                                       BARCELONA 08018
      Modified Claim       10022                                       SPAIN                            0.00         0.00          0.00      177,239.85      177,239.85 USD          No

10                         10585           No         Aerovías de      TOURCOM                          0.00         0.00          0.00       3,798.00        3,798.00 EUR           No
                                                     México, S.A. de   20 BOULEVARD MONTMARTRE
           Date Filed:   12/21/2020                      C.V.          PARIS, 75009
                                                                       FRANCE
      Modified Claim       10585                                                                        0.00         0.00          0.00       4,257.18        4,257.18 USD           No

11                         20174           No         Aerovías de      TRANSGLOBAL SA                   0.00         0.00          0.00        290.40          290.40 EUR            No
                                                     México, S.A. de   C ROGER DE LLURIA 117 BAJOS
           Date Filed:    1/5/2021                       C.V.          BARCELONA 08037
                                                                       SPAIN
      Modified Claim       20174                                                                        0.00         0.00          0.00        325.51          325.51 USD            No




                     Foreign Currency Claim Totals           Count:         CAD                 1      0.00         0.00          0.00         882.98            882.98
                                                                            EUR                 10     0.00         0.00          0.00       313,794.18        313,794.18




                                                                                                                                                                                      Page 2
20-11563-scc   Doc 1394   Filed 07/08/21 Entered 07/08/21 22:23:26   Main Document
                                     Pg 62 of 73



                             Exhibit 2 to Objection

                               Sánchez Declaration
20-11563-scc        Doc 1394         Filed 07/08/21 Entered 07/08/21 22:23:26                      Main Document
                                                Pg 63 of 73



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:                                                              Chapter 11

GRUPO AEROMÉXICO, S.A.B. de C.V., et al.,                           Case No. 20-11563 (SCC)

                      Debtors.1                                     (Jointly Administered)


    DECLARATION OF RICARDO JAVIER SÁNCHEZ BAKER IN SUPPORT OF THE
     DEBTORS’ NINTH OMNIBUS CLAIMS OBJECTION TO PROOFS OF CLAIM
        (WRONG DEBTOR, INCORRECTLY CLASSIFIED, MISCLASSIFIED
       UNLIQUIDATED, NO LIABILITY, AND FOREIGN CURRENCY CLAIMS)

         I, Ricardo Javier Sánchez Baker, hereby declare that the following is true to the best of my

knowledge, information and belief:

                                                   Background

         1.       I am the Chief Financial Officer of Grupo Aeroméxico, S.A.B. de C.V. (“Grupo

Aeroméxico”), and its affiliates that are debtors and debtors in possession in these proceedings

(collectively, the “Debtors;” the Debtors collectively with their direct and indirect non-Debtor

subsidiaries, the “Company”). I have held several other positions at the Company since 2006,

including serving as advisor to the Chief Executive Officer and Director of Revenue Management. I

have been the chairman of the board of directors of the SABRE Corporation, a member of the SEAT

Technical Committee, and a member of the Aeromexpress, CECAM, and PLM boards of directors. I

have held various positions within the Federal Public Administration (Administración Pública

Federal), including deputy director general of public debt for the Ministry of Finance and Public

Credit in 2003 and 2005. I hold a bachelor’s degree in economics from the Universidad

1
         The Debtors in these cases, along with each Debtor’s registration number in the applicable jurisdiction, are as
         follows: Grupo Aeroméxico, S.A.B. de C.V. 286676; Aerovías de México, S.A. de C.V. 108984; Aerolitoral,
         S.A. de C.V. 217315; and Aerovías Empresa de Cargo, S.A. de C.V. 437094-1. The Debtors’ corporate
         headquarters is located at Paseo de la Reforma No. 243, piso 25 Colonia Cuauhtémoc, Mexico City, C.P.
         06500.
20-11563-scc      Doc 1394         Filed 07/08/21 Entered 07/08/21 22:23:26                      Main Document
                                              Pg 64 of 73



Iberoamericana, a diploma in finance from Instituto Tecnológico Autónomo de México, and

master’s and doctorate degrees in economics from the University of California, Los Angeles. I am

familiar with the day-to-day operations, business, and financial affairs of the Debtors.

       2.       I submitted the Declaration of Ricardo Javier Sánchez Baker in Support of the

Debtors’ Chapter 11 Petitions and First Day Pleadings [ECF No. 20] (the “Sánchez First Day

Declaration”). I make this declaration (the “Declaration”) in support of the Debtors’ Ninth

Omnibus Claims Objection to Proofs of Claim (Wrong Debtor, Incorrectly Classified, Misclassified

Unliquidated, No Liability, and Foreign Currency Claims) (the “Objection”). I have reviewed the

Objection or have otherwise had its contents explained to me, and the Objection is, to the best of my

knowledge, accurate.

       3.       Except as otherwise indicated, all facts set forth in the Objection and this Declaration

are based upon my personal knowledge, my review of relevant documents, information provided to

me by employees working under my supervision, or my opinion based upon experience, knowledge,

and information concerning the operations of the Debtors and the aviation industry as a whole. If I

were called upon to testify, I could and would testify to each of the facts set forth herein.

       4.       I am generally familiar with the Debtors’ day-to-day operations, financing

arrangements, business affairs, and Books and Records2 that reflect, among other things, the

Debtors’ liabilities, and the amount thereof owed to their creditors as of the Petition Date. I have

read the Objection and corresponding Proposed Order, each filed contemporaneously herewith.

       5.       To the best of my knowledge, information, and belief, the assertions made in the

Objection are accurate. In evaluating the Claims, the Debtors and other reviewing parties have

reviewed the Debtors’ Books and Records, the relevant Proofs of Claim, as well as the supporting

2
       Each capitalized term used herein but not otherwise defined herein shall have the meaning ascribed to it in the
       Objection.


                                                         2
20-11563-scc     Doc 1394      Filed 07/08/21 Entered 07/08/21 22:23:26              Main Document
                                          Pg 65 of 73



documentation provided by the claimants, and determined that the: (i) Wrong Debtor Claims; (ii) the

Incorrectly Classified Claims; (iii) the Misclassified Unliquidated Claims; (iv) the Wrong Debtor

Claims and Incorrectly Classified Claims; (v) the Wrong Debtor, Incorrectly Classified, and

Misclassified Unliquidated Claim; (vi) the Incorrectly Classified and Misclassified Unliquidated

Claims; (vii) the No Liability Claims; and (viii) the Foreign Currency Claims should be disallowed,

expunged, modified, reclassified, or otherwise treated as set forth in the Objection and Proposed

Order. I believe the disallowance, reclassification, or treatment of the claims listed on the schedules

attached to the Proposed Order on the terms set forth in the Objection and Proposed Order is

appropriate.

                                      Wrong Debtor Claims

       6.      To the best of my knowledge, information, and belief, based on the Debtors’ review

of the Claims Register, the Books and Records, and each Wrong Debtor Claim, the Debtors have

determined that the Wrong Debtor Claims have each been filed against the wrong Debtor(s). If the

Wrong Debtor Claims identified on Schedule 1 to the Proposed Order are not modified, the

claimants identified therein may improperly receive recoveries on a Claim against the incorrect

Debtor. Accordingly, I believe it is proper for the Court to enter the Proposed Order modifying the

Wrong Debtor Claims as set forth therein and in the Objection.

                                   Incorrectly Classified Claims

       7.      To the best of my knowledge, information, and belief, based on the Debtors’ review

of the Claims Register, the Books and Records, and each Incorrectly Classified Claim, the Debtors

have determined that the claimant for each of these Claims is not entitled to the asserted status or

other priority identified in the Claim. If the Incorrectly Classified Claims identified on Schedule 2,

to the Proposed Order are not properly reclassified as set forth therein, the claimants identified



                                                  3
20-11563-scc     Doc 1394       Filed 07/08/21 Entered 07/08/21 22:23:26              Main Document
                                           Pg 66 of 73



therein may improperly receive recoveries on account of the Claim at the expense of the Debtors and

other creditors. Accordingly, I believe it is proper for the Court to enter the Proposed Order

reclassifying these Claims as set forth therein and in the Objection.

                                Misclassified Unliquidated Claims

        8.     To the best of my knowledge, information, and belief, based on the Debtors’ review

of the Claims Register, the Books and Records, and each Misclassified Unliquidated Claim, the

Debtors have determined that such Claims incorrectly indicate that all or a portion thereof are

“unliquidated” as such classification is inconsistent with the Debtors’ Books and Records. If the

Misclassified Unliquidated Claims identified on Schedule 3 to the Proposed Order are not properly

reclassified as set forth therein, the claimants identified therein may receive additional recoveries on

account of the Claim at the expense of the Debtors and other creditors. Accordingly, I believe it is

proper for the Court to enter the Proposed Order reclassifying these Claims as set forth therein and in

the Objection so as to remove any indication or classification that such claims are “unliquidated.”

                        Wrong Debtor and Incorrectly Classified Claims

        9.     To the best of my knowledge, information, and belief, based on the Debtors’ review

of the Claims Register, the Books and Records, and each Wrong Debtor and Incorrectly Classified

Claim, the Debtors have determined that (i) the Wrong Debtor and Incorrectly Classified Claims

have each been filed against the wrong Debtor(s) and (ii) the claimant for each of these Claims is not

entitled to the asserted status or other priority identified in the Claim. If the Wrong Debtor and

Incorrectly Classified Claims identified on Schedule 4 to the Proposed Order are not modified and

reclassified, the claimants identified therein may improperly receive recoveries on account of the

Claim at the expense of the Debtors and other creditors. Accordingly, I believe it is proper for the

Court to enter the Proposed Order modifying and reclassifying the Wrong Debtor and Incorrectly



                                                   4
20-11563-scc      Doc 1394       Filed 07/08/21 Entered 07/08/21 22:23:26                Main Document
                                            Pg 67 of 73



Classified Claims as set forth therein and in the Objection.

        Wrong Debtor, Incorrectly Classified, and Misclassified Unliquidated Claim

        10.     To the best of my knowledge, information, and belief, based on the Debtors’ review

of the Claims Register, the Books and Records, and the Wrong Debtor, Incorrectly Classified, and

Misclassified Unliquidated Claim, the Debtors have determined that (i) the Wrong Debtor,

Incorrectly Classified, and Misclassified Unliquidated Claim has been filed against the wrong

Debtor, (ii) the claimant for this Claim is not entitled to the asserted status or other priority identified

in the Claim, and (iii) this Claim incorrectly indicate that all or a portion thereof are “unliquidated”

as such classification is inconsistent with the Debtors’ Books and Records. If the Wrong Debtor,

Incorrectly Classified, and Misclassified Unliquidated Claim identified on Schedule 5 to the

Proposed Order is not modified and reclassified, the claimant identified therein may improperly

receive a recovery on account of the Claim at the expense of the Debtors and other creditors.

Accordingly, I believe it is proper for the Court to enter the Proposed Order modifying and

reclassifying the Wrong Debtor, Incorrectly Classified, and Misclassified Unliquidated Claim as set

forth therein and in the Objection.

                  Incorrectly Classified and Misclassified Unliquidated Claims

        11.     To the best of my knowledge, information, and belief, based on the Debtors’ review

of the Claims Register, the Books and Records, and each Incorrectly Classified and Misclassified

Unliquidated Claim, the Debtors have determined that (i) the claimant for each of these Claims is not

entitled to the asserted status or other priority identified in the Claim and (ii) such Claims incorrectly

indicate that all or a portion thereof are “unliquidated” as such classification is inconsistent with the

Debtors’ Books and Records. If the Incorrectly Classified and Misclassified Unliquidated Claims

identified on Schedule 6 to the Proposed Order are not modified and reclassified, the claimants



                                                     5
20-11563-scc     Doc 1394      Filed 07/08/21 Entered 07/08/21 22:23:26             Main Document
                                          Pg 68 of 73



identified therein may improperly receive recoveries on account of the Claim at the expense of the

Debtors and other creditors. Accordingly, I believe it is proper for the Court to enter the Proposed

Order modifying and reclassifying the Incorrectly Classified and Misclassified Unliquidated Claims

as set forth therein and in the Objection.

                                        No Liability Claims

       12.     To the best of my knowledge, information, and belief, based on the Debtors’ review

of the Claims Register, the Books and Records, and each No Liability Claim, the Debtors have

determined that such Claims seek to recover amounts for which the Debtors are not liable. If the No

Liability Claims identified on Schedule 7 to the Proposed Order are not disallowed and expunged,

the claimants identified therein may improperly receive recoveries on account of the Claim at the

expense of the Debtors and other creditors. Accordingly, I believe it is proper for the Court to enter

the Proposed Order disallowing and expunging the No Liability Claims as set forth therein and in the

Objection.

                                    Foreign Currency Claims

       13.     To the best of my knowledge, information, and belief, based on the Debtors’ review

of the Claims Register, the Books and Records, and each Foreign Currency Claim, the Debtors have

determined that the Foreign Currency Claims have each been asserted in a currency other than

United States dollars or Mexican pesos. If the Foreign Currency Claims identified on Schedule 8 to

the Proposed Order are not converted to United States dollars, the Claims Register will not reflect

the proper amounts for such Claims. Accordingly, I believe it is proper for the Court to enter the

Proposed Order modifying the Foreign Currency Claims as set forth therein and in the Objection.

                                             Conclusion

       14.     I am authorized to submit this Declaration on behalf of the Debtors. In my opinion,



                                                  6
20-11563-scc      Doc 1394      Filed 07/08/21 Entered 07/08/21 22:23:26             Main Document
                                           Pg 69 of 73



and for the reasons set forth in this Declaration and in the Objection: (a) disallowing and expunging

the No Liability Claims; (b) modifying (i) the Wrong Debtor Claims and (ii) the Foreign Currency

Claims; and (c) reclassifying and modifying (i) the Incorrectly Classified Claims, (ii) the

Misclassified Unliquidated Claims, (iii) the Wrong Debtor Claims and Incorrectly Classified Claims,

(iv) the Wrong Debtor, Incorrectly Classified, and Misclassified Unliquidated Claim, and (v) the

Incorrectly Classified and Misclassified Unliquidated Claims is in the best interest of the Debtors’

estates.

           15.   Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury under the laws of the

United States that, to the best of my knowledge and after reasonable inquiry, the foregoing is true

and correct.




       Executed: July 8, 2021

                                                  By: /s/ Ricardo Javier Sánchez Baker
                                                      Ricardo Javier Sánchez Baker
                                                      Chief Financial Officer




                                                   7
20-11563-scc   Doc 1394   Filed 07/08/21 Entered 07/08/21 22:23:26   Main Document
                                     Pg 70 of 73



                                    Exhibit B

                     Omnibus Claims Hearing Procedures
20-11563-scc        Doc 1394         Filed 07/08/21 Entered 07/08/21 22:23:26                         Main Document
                                                Pg 71 of 73



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:                                                                 Chapter 11

GRUPO AEROMÉXICO, S.A.B. de C.V., et al.,                              Case No. 20-11563 (SCC)

                  Debtors.1                                            (Jointly Administered)



              COURT-ORDERED OMNIBUS CLAIMS HEARING PROCEDURES

         The Omnibus Claims Hearing Procedures (the “Omnibus Claims Hearing Procedures”)

described herein have been ordered by the United States Bankruptcy Court for the Southern District

of New York (the “Court”) to apply to the chapter 11 cases of Grupo Aeroméxico, S.A.B. de C.V.

and its affiliated debtors.

                                   Omnibus Claims Hearing Procedures

         1.       Pursuant to the Order Establishing Certain Notice, Case Management, and

Administrative Procedures, entered on July 8, 2020 [ECF No. 79] (the “Case Management

Order”), the Court established periodic omnibus hearings (the “Omnibus Hearings”) in these

cases. The Debtors shall schedule the return date for claims objections, omnibus or otherwise, for

hearing at Omnibus Hearings or other hearings the Debtors may schedule with the Court.

         2.       The Court may enter an order at the scheduled hearing sustaining an objection to

proofs of claim (each, a “Proof of Claim”) with respect to which no response (a “Response”)2 is


1
         The Debtors in these cases, along with the last four digits of each Debtor’s registration number in the applicable
         jurisdiction, are as follows: Grupo Aeroméxico, S.A.B. de C.V. 286676; Aerovías de México, S.A. de C.V.
         108984; Aerolitoral, S.A. de C.V. 217315; and Aerovías Empresa de Cargo, S.A. de C.V. 437094-1. The
         Debtors’ corporate headquarters is located at Paseo de la Reforma No. 243, piso 25 Colonia Cuauhtémoc,
         Mexico City, C.P. 06500.
2
         Any information submitted in connection with a Proof of Claim shall be part of the record with respect to the
         relevant Claim, and any such information already submitted need not be resubmitted in connection with the
         Omnibus Claims Hearing Procedures.
20-11563-scc     Doc 1394        Filed 07/08/21 Entered 07/08/21 22:23:26                   Main Document
                                            Pg 72 of 73



properly filed and served or pursuant to a certificate of no objection in accordance with the Case

Management Order.

       3.      The hearing to consider an objection to Proofs of Claim as to which a Response is

properly filed and served (each, a “Contested Claim”) shall be set for a contested hearing (each, an

“Omnibus Claims Hearing”) to be scheduled by the Debtors, in their discretion, as set forth herein.

       4.      The Debtors shall schedule an Omnibus Claims Hearing for a Contested Claim as

follows:

               A.       For a non-evidentiary hearing to address whether the Contested Claim has
                        failed to state a claim against the Debtors that can be allowed and should be
                        dismissed pursuant to Bankruptcy Rule 7012 (a “Sufficiency Hearing”),
                        unless the Debtors serve the claimant with a Notice of Merits Hearing (as
                        defined herein), the Sufficiency Hearing shall go forward at the return date
                        set in accordance with paragraph 1 of these Omnibus Claims Hearing
                        Procedures. The legal standard of review that will be applied by the Court at
                        a Sufficiency Hearing will be equivalent to the standard applied by the Court
                        upon a motion to dismiss for failure to state a claim upon which relief can be
                        granted.

               B.       For an evidentiary hearing on the merits of a Contested Claim (a “Merits
                        Hearing”), the Debtors may, in their discretion, serve upon the relevant
                        claimant, by email or overnight delivery, with a copy to the Official
                        Committee of Unsecured Creditors, Apollo Management Holdings, L.P., and
                        the Ad Hoc Group of Senior Noteholders,3 and file with the Court, a notice
                        substantially in the form attached to the Claims Objections Procedures Order
                        as Exhibit 2 (a “Notice of Merits Hearing”) at least thirty (30) calendar
                        days prior to the date of such Merits Hearing. The rules and procedures
                        applicable to such Merits Hearing will be set forth in a scheduling order
                        issued by the Court in connection therewith.

       5.      Discovery with respect to a Contested Claim will not be permitted until either (a) the

Court has held a Sufficiency Hearing and determined that the Contested Claim states a claim that

could be allowed and should not be dismissed pursuant to Bankruptcy Rule 7012 or (b) the Debtors

have served on the relevant claimant a Notice of Merits Hearing with respect to the Contested Claim.

3
       As identified in the Verified Statement of the Ad Hoc Group of Senior Noteholders Pursuant to Bankruptcy
       Rule 2019 [ECF No. 390].


                                                     2
20-11563-scc     Doc 1394      Filed 07/08/21 Entered 07/08/21 22:23:26             Main Document
                                          Pg 73 of 73



       6.      The Debtors may file and serve a reply (a “Reply”) to a Response no later than

4:00 p.m., prevailing Eastern Time, on the day that is two (2) calendar days prior to the date of the

applicable hearing (which may fall on a Saturday, Sunday, or legal holiday notwithstanding

Bankruptcy Rule 9006 or equivalent provisions).

       7.      The Debtors, in their discretion, are authorized to adjourn a hearing scheduled in

accordance herewith at any time by providing notice to the Court and the claimants.




                                                 3
